 In the MatterofFORD MOTOR COMPANYandH.C.MCGARITY,AN INDIVIDUALIn the Matter of FORD MOTOR COMPANYandUNITED HATTERS, CAP& MILLINERY WORKERS INTERNATIONAL UNIONIn the Matter of FORD MOTOR COMPANYandWILLIAM A. HUMPHRIESIn the Matter of FORD MOTOR COMPANYandINTERNATIONAL UNIONOF UNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORIn the Matter of FORD MOTOR COMPANYandUNITED ASSOCIATIONOF JOURNEYMEN PLUMBERS AND STEAMFITTERS OF THE UNITEDSTATES ANDCANADA, LOCAL100, A LABOR ORGANIZATION AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORCases Nos.C-1554toC-1558, inclusive.-Decided August 8, 1940Jurisdiction:automobile manufacturing industryUnfair Labor PracticesIn General:acts directedagainstlabor organization before any employees havebecome members; responsibility of employer for acts employees -performedwithin scope of their employment.Respondent held directly responsible for the anti-union program executedat its Dallas plant and formulated, directed, approved, and ratified by itsprincipal officials at its main office.Interference, Restraint, and Coercion:espionage and surveillance; violence.Distribution of booklet containing inflammatory statements against unionsin generalheldviolation of 8 (1).Formation of employees into "inside squads" for purpose of aiding inanti-union campaignheldviolation of 8 (1).Disruption of public meetings and gatherings called by groups and organi-zations for purpose of advocating unionization but not admitting to membersship respondent's employeesheldviolation of 8 (1).Exaction of moneys from employees to defray costs of anti-union programheldviolation of 8 (1).Discrimination:charges of discrimination as to certain employees, dismissed.Discharge of an employee because his wife, who was not employed by therespondent, was a member of a labor union not admitting to membership therespondent's employeesheldviolation of 8 (3).Banishment of an employee from the plant, because of union membership,under threats of physical violence by fellow-employees acting on behalf ofthe respondentheldviolation of 8 (3).26 N. L. R. B., No. 34.322 FORD MOTOR COMPANY323Remedial Orders:respondent ordered to cease and desist from espionage;violence; disrupting public meetings or gatherings; compelling its employeesto contribute toward support of anti-union campaign-respondent ordered toafford its Dallas employees protection against intimidation and violence; toinstruct its Dallas employees (1) that they may not make, store, or carry inthe plant or remove from the plant, dangerous weapons for the purpose ofdiscouraging union membership and (2) that company officials may not interferewith employees' rights; to disestablish at its Dallas plantinside squads.Respondent ordered to cease and desist from executing at any of its plantsin the country an anti-union campaign found to have been carried out in oneplant with the approval and ratification of its principal officials.Affirmative action, with the exception of posting of notices, required of re-spondent, restricted to respondent's plant at wihch the unfair labor prac-tices occurred.Employees compelled by respondent to contribute financially to anti-unioncampaign not ordered reimbursed where Board found it administrativelyimpractical to do so.Filing of a charge of discriminatory discharge 2 years and 5 months afterdischargeheldno bar to recovery of back pay for entire period of discrimina-tion where more timely filing might have subjected employee to physicalviolence by employer.Evidence:presumptions where party failed to produce evidence.Company personnel records found to have been falsified in severalinstancesheldnot reliable in other instances where contrary to credible testimony.Practice and ProcedureRespondent's motion to set aside the Intermediate Report and order anew hearing before another Trial Examinerdeniedwhere record showsrespondent was afforded a full and fair hearing on the issues.Mr. L. N. D. Wells, Jr.andMr. Charles Brooks,for the Board.Mr. Gabe P. AllenandMr. Neth L. Leachman,of Dallas, Tex., forthe respondent.Mr. Baron De Louis,ofKansas City, Mo., for the AutomobileWorkers.Miss Ida Klaus,of counsel to the Board.DECISIONANDORDERSTATEMENT OF IHE CASEUpon charges duly filed by H. C. McGarity, by United Hatters,Cap & Millinery Workers International Union, herein called the Mil-lineryWorkers, by William A. Humphries, and upon charges andamended charges duly filed by International Union of United Auto-mobile Workers of America, affiliated with the American Federationof Labor and herein called the Automobile Workers, the NationalLabor Relations Board, herein called the Board, by the Regional 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for the Sixteenth Region, (Fort Worth, Texas), issued itscomplaint, dated January 19, 1940, against Ford Motor Company,herein called the respondent.'Copies of the charges, the complaint,and the accompanying notice of hearing were duly served upon therespondent,McGarity, the Millinery Workers, Humphries, and theAutomobile Workers.Thereafter, upon charges duly filed by UnitedAssociation of Journeymen Plumbers and Steamfitters of the UnitedStates and Canada, Local 100, herein called Local 100, the Board, bysaid Regional Director, issued an amended complaint, dated February6,1940, against the respondent alleging that the respondent had.engaged in and was engaginginunfairlabor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49' Stat. 449, hereincalled the Act.2Copies of the charges, the amended complaint, andthe accompanying notice of bearing in the five consolidated cases wereduly served upon the respondent, McGarity, the Millinery Workers,Humphries, the Automobile Workers, and upon Local 100.The amended complaint alleged, in substance, (1) that duringMarch 1937 and at various times thereafter, the respondent hadorganized certain of the employees at its Dallas, Texas, branch intogroups and had instructed those groups and their members to engagein acts of espionage against union leaders and sympathizers and totake any means necessary to prevent union organization among theemployees at the Dallas branch; (2) that the respondent had, fromMay through December 1937, caused its agents, and others acting inits behalf and in its interest, to interfere with, restrain, and coerce itsemployees in the exercise of their right to self-organization and tobargain collectively through representatives of their own choosingby the following acts: (a) visiting and telephoning employees at theirhomes and at other places,organizingmeetings of employees, andotherwise threatening, warning, urging, and persuading them againstjoining orassistingany labor organization, (b) maintaining sur-veillance over, intimidating, threatening with bodily harm, committingassaults and acts of violence upon, and denying the rights of freedomof speech and assembly to, members, agents, and representatives oflabor organizations or persons who were or were suspected of beingmembers of, organizers for, or sympathizers with labor organizations,(c)manufacturing blackjacks and other instruments of violence andtorture in connection with its afore-mentioned acts of violence, and(d) forcing, urging, and persuading its employees to make financialcontributions toward the support of the respondent's anti-unionIBy order of the Board issued on January 18,1940, pursuant to Article II, Section 36 (b), of NationalLabor Relations Board Rules and Regulations-Series 2, the four proceedings were consolidated.2An amended order of consolidation was issuedby theBoard on February 6, 1940, consolidating theproceeding instituted by Local 100 with the four earlier proceedings previously ordered consolidated onJanuary 18, 1940. FORD MOTOR COMPANY325campaign; (3) discharging and refusing to reemployWilliam A.Humphries because of his wife's membership in and activities inbehalf of the Millinery Workers; and (4) discharging and refusing toreemploy H. C. McGarity because of his membership in and activitiesin behalf of International Brotherhood of Electrical Workers, Local59, and Electrical Mechanics, Local Union No. 1, and because he hadengaged in concerted activity with other employees for the purpose ofcollective bargaining and other mutual aid and protection.On February 28, 1940, the respondent filed a motion to dismissthe amended complaint and, in the alternative, to strike all materialaverments thereof, and, further in the alternative, to make the amendedcomplaint more definite and certain in named respects.On the sameday the respondent filed its answer, reserving all constitutionalrights and subject to the afore-mentioned motions.'The answeradmitted the allegations of the amended complaint as to the corporatestructure of the respondent and the nature of its business operations,denied all other material averments, and alleged, by way of affirmativedefense, (1) that the respondent undertook to protect its propertyand plant at Dallas, Texas, against attack, damage, sabotage, andillegal acts of violence threatened by certain labor organizations whoconducted sit-down strikes during the spring and summer of 1937;(2) that if any surveillance was maintained by the respondent overpersons "who were labor organizers or agitators, agents, or representa-tives" it was solely for the purpose of keeping the respondent's agentsand employees informed of the intentions and purposes of suchorganizers so that the respondent might properly protect its plantand property; (3) that if any acts of interference or coercion werecommitted by the respondent's officers, agents, or employees suchacts were beyond the scope of authority of such persons because theycontravened explicit orders and instructions of the respondent; (4)that Humphries was laid off "for lawful reasons"; and (5) that Mc-Garity "quit his employment of his own accord" and failed, uponrequest by the respondent, to apply for reemployment and, moreover,that the respondent could not in the future reinstate him because ithas learned since the issuance of the complaint that he was not "anefficient, good workman."The answer also demanded a trial by juryof the issues in these proceedings.Pursuant to notice, a hearing on the amended complaint was heldfrom February 26 up to and including March 28, 1940, at Dallas,,The motion to dismiss and the motion to strike were based in substance on the contention that the BoardIswithout jurisdiction over the matters alleged in the complaint: that the Act is unconstitutional in itsattempted application to the respondent and in its procedural provisions,that all but one of the unfair laborpractices charged are barred by the Texas statute of limitations and by lapse of time,and that certain ma -terial variances exist between some of the charges and the allegations of the complaint on which they werepurportedly founded.The motion to make more definite and certain requested that names,dates,and thebasis of authority of certain individuals be furnished the respondent.323429-42-vol, 26-22 326DECISIONSOF NATIONALLABOR RELATIONS BOARDTexas, before R. N. Denham, the Trial Examiner duly designated bythe Board.The Board and the respondent were represented by coun-sel and participated in the hearing.The Automobile Workers wasrepresented by one of its international representatives and participatedin the hearing.No representative officially appeared for any of theother parties.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the commencement of the hearing the respond-ent requested the Trial Examiner to rule on its earlier motions to dismiss,to strike, and to make more definite and certain.These motions weredenied, except as to one of the allegations of the amended complaintwhich was stricken by direction of the Trial Examiner in disposing ofthe motion to make more definite and certainThe respondent also re-newed its defense oflathesagainst that part of the proceeding in-volving the alleged discriminatory discharge of Humphries, and theTrial Examiner reserved decision thereon.A motion of the AutomobileWorkers to amend the caption of the amended complaint was granted.Counsel for- the Board moved to strike from the answer all referencesto sit-down strikes on the ground that they were immaterial and irrele-vant.The motion was denied, but the Trial Examiner stated that thehearing would not be concerned with sit-down strikes or other labordisturbances in any place other than on the respondent's own property.At the close of the Board's case the respondent's request for a 5-daycontinuance was granted.Thereafter the respondent renewed itsmotion to dismiss the amended complaint, and the motion was againdenied.The motion was then repeated and granted as to the allega-tions concerning Local 100 and assaults and acts of violence againstcertain named individuals.The ruling is hereby affirmed and theamended complaint will hereinafter be dismissed in these respects.During the presentation of its case the respondent offered in evidencea large number of newspaper articles dealing with sit-down strikesthroughout the country and with general organizational plans of theAutomobileWorkers.In so far as these offers dealt with eventsoccurring in places other than the city of Dallas they were rejectedon the ground that they were irrelevant and immaterial to the issuesin the case.The Board has considered the rejected offers and herebyaffirms the ruling of the Trial Examiner.At the close of the entirecase, counsel for the Board moved to amend the, complaint, asamended, to conform to the proof. The motion was granted with anaccompanying explanation by the Trial Examiner that his ruling wasnot intended to change the substance of the pleadings but was merelydirected at minor matters, such as spelling, dates, and similar points.Thereafter the respondent renewed such parts of its motion as hadbeen made and denied at the close of the Board's case. The sameruling was made on this motion, and the Trial Examiner explained FORDMOTORCOMPANY327that he would reserve decision until the issuance of the IntermediateReport on the question oflathesraised earlier by the respondent indefense to the charge involving Humphries.Various rulings weremade by the Trial Examiner during the course of the hearing on othermotions and on objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.These rulings, and all. other rulings made during thecourse of the hearing are hereby affirmed.Upon the conclusion of the hearing, opportunity for oral argumentbefore the Trial Examiner and for the filing of a brief for his consider-ation was afforded all parties but none of the parties availed itselfthereof in either respect.On April 18, 1940, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon the parties, in which he foundthat the respondent had engaged in the unfair labor practices chargedin the complaint as amended and recommended that the respondentcease and desist therefrom and take certain affirmative action deemednecessary to effectuate the policies of the Act.As to the defense oflathesto the charge of discrimination against Humphries, on which hehad reserved decision during the course of the hearing, the TrialExaminer ruled that the action was not barred by the lapse of timebetween the commission of the unfair labor practice and the filing of acharge thereof with the Board, and recommended the reinstatementof Humphries with back pay from the date of the filing of the chargeto the date of the respondent's offer of reinstatement.More specifically as to the unfair labor practices, the Trial Examinerfound that the respondent, through its senior officials,in Dearborn,Michigan, "knew of, helped plan and subsequently approved theprogram of terrorism that was carried out in Dallas" and that thatprogram was one of "brutal beatings, whippings, and other manifesta-tions of physical violence" indulged in for the purpose of intimidatingand coercing the respondent's employees throughout the country incontravention of Section 7 of the Act.He found also that, in further-ance of the same basic purpose, the respondent had organized so-called"inside squads" composed of its Dallas employees.Humphries andMcGarity were found to have been- discriminatorily discharged, withinthe meaning of Section 8 (3) of the Act.His recommendations for-affirmative action deemed necessary to effectuate the policies of theAct were directed at the respondent, "its officers, directors, executives.agents; and representatives of every character and wheresoever situ-ated within the United States of America." These recommendations,as well as that with respect to Humphries, are hereinafter consideredin the portion of the case entitled "The remedy."After issuance of the Intermediate Report the respondent filedexceptions thereto and a supporting brief but waived oral argument 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore the Board on such exceptions.All other parties also waivedoral argument.4Portions of the exceptions and the brief dealing with the substantiveaspects of the case are considered below in the discussion of the unfairlabor practices and of the appropriate remedy.Exceptions and theirsupporting arguments directed at the conduct of the Trial Examinermay be summarized- as follows: (1) He permitted counsel for theBoard to introduce evidence lacking in probative value and thereafterrelied upon and was influenced by such evidence in formulating hisIntermediate Report; (2) he interrogated witnesses favorable to therespondent in a manner calculated to discourage, intimidate, andrepress them and induced and encouraged witnesses for the Board totestify unfavorably to the respondent and "to expand, exaggerate, andembroider" their testimony; (3) he improperly limited the respondent'sscope of examination and cross-examination of witnesses; (4) he was"abusive and partisan" in his conduct toward counsel for the respond-ent but approved of similar conduct by counsel for the Board towardwitnesses apparently favorable to the respondent; (5) he showedpartisanship by commenting on the respondent's objections in such amanner,as to inform counsel for the Board of "the method by whichsuch objections could be circumvented"; (6) he made known, inadvance of testimony by the respondent, his belief of the respondent'sguilt and otherwise showed prejudice in favor of the Board's conten-tions; (7) he conducted himself as an advocate rather than as a judicialofficer and, on information and belief, entertained a "fixed bias" and a"fixed prejudice" against employers in general, including the respond-ent, and in favor of unions and union activities.For these reasons,the respondent contends, it has been deprived of a full, fair, and im-partial hearing and requests that the Intermediate Report be set asideand that a new hearing be ordered before another Trial Examiner.References to the record and citations of testimony, claimed by therespondent to be typical examples of the allegedly biased and improperconduct of the Trial Examiner, are set out in its brief.Re find no basis in the record for the contentions directed at theTrial Examiner's examination of witnesses and we consider that heproperly exercised his prerogative as a quasi-judicial officer to callwitnesses and interrogate them in such manner as he deemed expe-dient for the completion of the record.The respondent was, more-4On May 21,1940, the respondent requested the privilege of oral argument before the Board, and on May23,1940,the Board granted the privilege to all parties,notifying them that such argument had been scheduledfor June 25,1940Thereafter on June 10,1940, the respondent informed the Board that it was impossible forits counsel to appear on the scheduled date and that"notice is,therefore,given that Respondent does notdesire to appear or be heard at the time of said hearing "By letter of June 13, 1940,in reply to an inquiry bythe Board,the respondent clarified its earlier communication by stating that the Board had correctly as-sumed that the respondent did not desire postponement of the oral argument.After all other parties hadthereupon indicated their waiver of the privilege of oral argument,the Board issued an order cancelling theargument previously set for June 25, 1940. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the conduct of its business,the respondent owns, operates, andmaintains manufacturing units or plants- located in the States ofMichigan,Minnesota,Ohio, and NewYork.Its assembly plantsare located in the States of Massachusetts,New York, New Jersey,Pennsylvania,Virginia,Georgia, Tennessee,Texas, Kentucky, Ohio,Missouri,Illinois,Minnesota,and California.The activities of allunits and plants are synchronized by central planning and schedulingand by coordination with the main office at Dearborn,Michigan.These proceedings are concerned with occurrences at the Dallas,Texas, branch.At this branch the respondent assembles approxi-mately 290 automobiles per day. It received 95 per cent of the ma.terials necessary for these assembly operations from plants or unit-owned and operated by the respondent outside the State.From saidbranch the respondent distributes substantial quantities of finishe'1automobiles and parts to points in the States of Oklahoma,ArkansepaLouisiana,New Mexico,and Colorado and to foreign countries.II.THE ORGANIZATIONS INVOLVEDInternational Union of United Automobile Workers of America,affiliated with the American Federation of Labor, is a labor organiza-tionadmitting to membership the production employees of therespondent.'United Hatters, Cap & Millinery Workers International Union,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership certain classes of workers in the hat,cap, and millinery industry.Its jurisdiction does not extend to anyof the respondent's employees.ElectricalMechanics, Local Union No. 1, is an unaffiliated labororganization incorporated under the laws of Texas and admittingtomembership electricalmechanics employed in Dallas County,Texas, including those employed by the respondent.'III.THE UNFAIR LABOR PRACTICESA. Acts of interference, restraint, and coercion1.General espionage upon, and surveillance.of, union activitySometime early in 1937 Stanley C. Perry, known as "Fat" or"Fats" Perry, weighing 232 pounds, member of the respondent'stug-of-war team, and employed at the Dallas plant for about 10 yearsas an ordinary employee, was summoned to the office of W. A. Abbott,Jr., then plant superintendent responsible for the operation of- the8The Automobile workers was first chartered by the American Federation of Labor in 1935 and thefollowing year became affiliated with the Committee for Industrial Organization.In 1939 it returned to theAmerican Federation of Labor.7In view of our affirmance of the Trial Examiner's ruling dismissing those portions of the complaintinvolving United Association of Journeymen Plumbers and Steamfitters of the United States and Canada,Local 100, no finding need be made in this part of the case as to that organization. FORD MOTOR COMPANY329over, afforded an opportunity, of which, it availed itself, to cross-examine witnesses called by the Trial Examiner.We do not con-sider that the respondent was improperly denied an opportunity toexamine and cross-examine witnesses, for only such proffers wereexcluded as were immaterial to theissues inthe case and could nothave affected the result which we have reached herein.Weare alsounable to consider as valid the claim of abusive treatment and wefind that such remarks as were made by the Trial Examiner tocounselfor the respondent were reasonably necessary for the orderly conductof the hearing.The remarks of the Trial Examiner did not serve todeter the respondent from presenting evidence in support of itsdefense or from cross-examiningwitnesses and were not prejudicial tothe respondent'scase.There is, furthermore, no showing of theencouragement of abusive treatment of witnesses by counsel forthe Board.Finally,we are not persuaded by the citations in thebrief or by the record that the Trial Examiner possessed a disqualify-ing personal bias, or that he prejudged the issues in the case, or thathe acted in sucha manner asto indicate that his mind was not opento proof.We are consequently convinced that the respondent wasafforded a full and fair hearing and was accorded due process of lawand that thereis no reasonfor setting aside the Intermediate Reportand ordering a new hearing before another Trial Examiner.'The Board has considered the exceptions to the Intermediate Re-port together with the respondent's supporting brief and, in so faras the exceptions are inconsistent with the findings, conclusions,and order set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT.The respondent is a Delaware corporation, having its principalexecutive offices at Dearborn, Michigan. Its authorized capitaliza-tion is $100,000,000.It is engaged in the manufacture, production,assembly, sale, and distribution of automobiles and parts. In con-nection with these principal activities it operates glass factories,open-hearth furnaces, steel plants, glass furnaces, coke ovens, afoundry, a paper mill, a cement plant, a machine shop, electric powerand light stations, railroad lines, steamships and barges, as well asnumerous other industrial units.b SeeNationalLabor RelationsBoard vStackpoleCarbonCo , 105 F (2d) 167 (C C. A 3),cert denied,308 U.S. 605,Subin v NationalLaborRelations Board,decided March 12, 1940 (C C A 3),Cupples Com-pany MfgrsvNationalLaborRelations Board,106 F. (2d) 100(C C. A 8);National Labor Relations Boardv. RemingtonRand, Inc ,94 F (2d) 862(C C A 2),cert denied,304 U S 576, andJeffersonElectric Cov.National Labor Relations Board,102 F(2d) 949(C. C. A 7)Contrast InlandSteel Cc v National LaborRelations Board,109 F. (2d) 9(C. C. A. 7),andMontgomeryWard Co. v. NationalLaborRelations Board,193 F. (2d) 147 (C C, A. 8). FORD,MOTOR COMPANY331assembly plant and for the production of automobiles.There hefound, in addition to Abbott, Rudolph F. Rutland, then general bodyforeman charged with supervision of all operations connected withautomobile bodies, and a stranger, oneWarren Worley, who had onlya 'short time earlier been transferred to the Dallas plant by therespondent'sDearborn office.The circumstances of his transferand other evidence which we believe lead us to find, as did the TrialExaminer, that Worley was sent to the Dallas plant by Max Weis-meyer, a Dearborn official charged with supervision of the generaloperations of all Ford branches, for assignment to special non-produc-tionwork.Abbott instructed Perry to take Worley and "scoutaround" for all possible information as to C. I. 0. activities, sayingthat the C. I. 0. had been "bothering" plants all through the country,that the respondent had had "trouble" in Michigan and anticipated"trouble" in Dallas.These instructions were clarified by Abbott andRutland in terms of their translation into action by a joint statementat the time to Perry that he was to "go in and out of different placesand find any trouble, or hear anything, find out what I could aboutit."Both officials assured Perry that his execution of the assignmentwould not lead others to suspect the nature of his confidential mission,as he was well known in Dallas.The results of the scouting activitieswere, according to Abbott's instructions, to be reported to Rutland,and Abbott was to be relieved of that aspect of the work.Perry lingered about the plant for a day until he was given a passby Rutland to Abbott's official car, a company vehicle assigned toAbbott by the respondent for use on company business.ThereuponPerry and Worley entered upon their new assignment, obtainingaccess to and from the plant at will, a privilege not enjoyed by, anyof the other employees, and driving in Abbott's car all through the cityofDallas and into nearby towns and cities.Each evening Perryparked the car in the respondent's garage and each morning he founditwashed and filled with gasoline and oil. In the course of theirtravels Perry and Worley drove to Fort Worth, Texas, where theyhad heard of strikes among employees of a utility company andamong packing house workers.They proceeded to one of the picketlines and stood around, as Perry testified, "with my ears open" insearch of intelligence of which Rutland could be advised.While Perry and Worley were engaged in this general espionagethey were further instructed by Rutland to check on the activities ofcertain persons employed at the Dallas branch.Each time Rutlandselected a particular employee as the object of Perry's surveillancehe would inform Perry that he had somebody "under suspicion" as aC. I. 0. man; that he believed the suspect to be "a rat," in which case"we wanted to get rid of him right quick before he spread it through 332DECISIONSOF NATIONALLABOR RELATIONS BOARDthe plant there";and that he desired substantiation of his suspicionby investigation.These special assignments were thereafter carriedout by Perry and Worley.Although during the course of his testi-mony Perry named several employees who had been the object of hissurveillance,he could not recall them all because,as he stated, "Ichecked so many."From the time of Abbott's original instructions until the end ofJune 1937,Perry and Worley devoted themselves exclusively to theirnew tasks of general espionage and surveillance,being paid theirregular salary and punching the time clock.On April 28, 1937, bothmen received an increase in pay of 5 cents an hour, Abbott's notationon the recommendation as to Perry being, "good worker," and as toWorley, "workmerits increase."The recommendations were ap-proved by the respondent'smain office at Dearborn.Perry's rateof pay was again raised in the same manner on June 21,1937.Therecord does not indicate the extent to which their efforts during thisperiod yielded the kind of information Abbott and Rutland wereseeking.These findings are based on the uncontradicted testimonyof Perry to which we give credence and which the Trial Examineralso credited.Shortly before or shortly after Abbott summoned Perry to hisoffice and indicated to him the nature of his new duties,Abbott sentfor J. D. Moseley, then in charge of the Dallas factory service depart-ment, informed him that there might be some labor "trouble" at theplant, and directed him as a "confidential" matter to take steps toprevent damage to the respondent's equipment.Moseley thereafterdesignated about 30 employees to hold themselves in readiness forconcentration at strategic points in the plant if property damageshould be threatened and to apprise him "if anything out of theordinary was -said or seemed to be going on" as to labor activities.Moseley testified without contradictionas to these matters and histestimony,which we believe,was corroborated by witnesses whoworked under his supervision at the time under consideration.Although there had been no overt signs of organizational planningor activity among its Dallas employees during the period in question,the respondent enabled itself,through the instructions of Abbott andthe efforts of Rutland,Perry,Worley,and Moseley,to foresee withreasonable accuracy the circumstances which might develop animpetus toward such organizational endeavors.2.Distribution of"Ford Gives Viewpoint on Labor"Not long after Perry and Worley undertooktheir new dutiesand Moseley assumed his added responsibilities the main office in FORD MOTOR COMPANY333Dearborn caused to be published a booklet entitled "Ford Gives View-point on Labor," a reprint of an item appearing on April 29, 1937, inthe newspaper, the Detroit News.Thereafter, a large number of thebooklets were received at Dallas from Dearborn, and on May 20, 1937,were distributed by the respondent to each employee at the Dallasbranch as he punched his time card at the close of the day.Thecontext of this booklet has been before the Board on previous occasionsand detailed comment on it as anti-union propaganda is not necessary.'Preparation of the booklet and its distribution are clearly designed toprejudice the respondent's employees against unionization by repre-senting to them that labor unions are in fact controlled by predatorymoney interests in New York, by indicating that the respondentplainly questions the benefits to be derived by its employees from unionmembership, and by unequivocally manifesting that it is bitterlyopposed to all labor organizations. It is sufficient to quote oneportion of this booklet:But how does this labor organization and collection of member-ship fees connect with your assertion the financial interests areback of it?Ford was asked.The connection between finance and strikes-or so-called strikes-is right there, he replied.What was the great result of thosestrikes?Merely, that numbers of men have put their neck intoan iron collar.I am only trying to show them who owns thecollar.Have the men gained anything by their strikes? Nothing.In most cases, even with the small pay raises they received, itwill take from 22 months to five years to make up the wages theyRead the so-called "agreements" that were reached, and seeif you can detect the slightest gain for the men.Labor itself willsay that it won little besides "recognition".What in your opinion is the meaning of that recognition?Ford was asked.Simply this, he replied, the type of management that alreadywears the New York collar, now agrees to "recognize" theemploye who wears the same collar.After that, everything willbe nice!A little group of those who control both capital andlabor will sit down in New York, and they will settle prices, andthey will settle dividends, and they will settle wages.Themechanic, the skilled factory man, will take what is left.Theseare his new bosses-not the bosses who pay him wages, but thebosses who make him pay them.8Matter of Ford Motor CompanyandInternationalUnion,United AutomobileWorkers of America, 14N L R B. 346,Matter of Ford Motor CompanyandUnited Automobile Workers of America, Local No. 325,23 N L.R. B 342,Matter of Ford Motor CompanyandInternational Union,United Automobile Workers ofAmerica, Local 425,23 N. L R B. 548. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDCOMMON SENSE.I do not believe that the artisans and craftsmen and mechanicsand all the useful workers of America can be fooled by this verylong.I have worked with them for more than 50 years, and Iknow they have common sense enough to see the game, and getout of it.The Wagner Act is just one of those things that helps to fastencontrol upon the necks of labor.Labor doesn't see that yet.It thinks the Wagner Act helps it.All you have to do is to waitand see how it works. It fits perfectly the plans to get controlof labor.By means of this booklet, which was handed to each employee, aswell as by the covert activities of Moseley's men, the respondentsought to curtail the need for dealing with unforeseeable spontaneousefforts of its Dallas employees to form themselves into a labor organi-zation.The respondent could thus permit Perry and Worley toconcentrate their scouting pursuits on the movements of persons andorganizations outside the plant.We find that distribution of the booklet by the respondent to itsemployees was intended to have, and coupled with the events whichoccurred on and after June 23, 1937, and are hereinafter dealt with,did have the effect of interfering with, restraining, and coercing therespondent's employees in the exercise of their right to self-organiza-tion and collective bargaining, within the meaning of Section 7 of theAct.93.Events leading up to formation of the outside squadThe effectivelines ofcontact set up by Perry, as wellas the fear ofprovoking the respondent's disapprovalof organizationalactivityinculcated in its employees by the discreditingof labor organizationsin "Ford Gives Viewpoint on Labor" and the company-inspired zealof its employees for communicating to the respondent theirpersonalG InMatter of Ford Motor CompanyandUnited AutomobileWorkers of America,LocalNo825, 23N. L R. B. 342, the Board found as to the effect of the distribution of this bookletWhetherthe words or actions of an employer constitute interference, restraint,or coercion,within themeaning of the Act, must be judged,not as an abstract proposition,but in the light of the economic reali-ties of the employer-employee relationshipIt need hardly be stressed that the dominant position of anemployer, who exercises the power of economic life and death over his employees, gives to an employer'sstatements,whether or not ostens.bly couched as argument or advice,an immediate and compellingeffect thatthey wouldnot possess if addressed to economic equalsAs the Circuit Court of Appeals forthe Seventh Circuit has said, "The voice of authority may . .provoke fear and awe grate as readilyas it may bespeak fatherly adviceThe position of the employer..carries such weight and in-fluence that his words can be coercive when they would not be so if the relations of master and servantdid not exist"(N L R B v Falk Corp,102 F (2d) 383(C C A 7),aff'd 308 U S 453). In theVirginianRailwaycase the Circuit Court of Appeals for the Fourth Circuit made the same observation"Itmustbe remembered in this connection,however, that any sort of influence exerted by an employer upon anemployee,dependent upon his employment for means of livelihood,may very easily become undue inthat it will coerce the employee's will in favor of what the employer desires against his better judgment asto what is really in the best interest of himself and his fellow employees."(Virginian By. Co V. SystemFederationNo.40, 94 F. (2d) 641(C. C. A 4),aff'd 300 U S. 515). FORD MOTOR' COMPANY335endorsement of that viewpoint, found the respondent well preparedfor the initial entrance of the Automobile Workers upon the Dallasscene.The Automobile Workers, at the time affiliated with theCommittee for Industrial Organization, herein called the C. I. 0.,having attracted adherents at some of the respondent's plants, under-took to explore the possibility of organizing the respondent's Dallasemployees.The first step in this direction was taken on June 23, 1937,when there arrived in Dallas from Kansas City, Missouri, Baron DeLouis, international representative of the AutomobileWorkers,accompanied by Leonard Guempelein, a member of its executive com-mittee.Both men were at the time employed by the respondent at itsKansas City plant, where the Automobile Workers had establisheda local.Early in the afternoon of June 23, and before De Louis or Guem-pelein had appeared in the vicinity of the Dallas plant, Perry crediblytestified that be reported to Rutland, "Well, I got a tip there is acouple of rats as we know coming over."The advance informationhad been acquired by Perry in Fort Worth, Texas.About an hourlater De Louis and Guempelein, according to their testimony whichwe believe, and which the Trial Examiner credited, stood at theentrance to the Dallas plant and approached some of the employeesas the latter were leaving their work for the day.Soon the two menwent across the street to a drug store frequented by the respondent'semployees.Present in the store were about 30 men whom they recog-nized as Ford employees by their badges and their working clothes.To some of these men the organizers identified themselves as personsemployed in the respondent's Kansas City branch, described the ac-complishments of the Automobile Workers at the Kansas City branch,and compared generally conditions in the various Ford branchesthroughout the country.Several employees introduced themselvesto the Kansas City men and professed an active interest in thepossibility of the advent of that organization in the Dallas plant.Among those who thus appeared to favor the mission of the organizerswere Pete Atkinson, one Roderman, and Edward A. Bailey. Thelast-named employee showed such marked receptivity to the generalpurpose of the Automobile Workers' representatives as to make anengagement to visit De Louis and Guempelein that evening at theirhotel and to bring with him, upon their request, two friends he "couldtrust."Shortly after Bailey made this engagement, he and Atkinson leftthe store and returned to the respondent's offices across the street.Atkinson did not testify and his movements are consequently notaccounted for.Bailey -testified that he was looking for someone towhom he could report the presence of the C. I. O. organizers.Hefinally located J. B. Burns, assistant head of factory service, and re- 336DECISIONSOF NATIONALLABOR RELATIONS BOARDported to him the presence of the organizers in the drug store and thefact that he had made an engagement to call on them that night attheir hotel.Burns immediately escorted Bailey to Abbott's officeand asked him to repeat his story.The three men then discussed theprocedure Bailey was to follow in connection with the engagementfor that evening and, according to Bailey's testimony which, webelieve, "There was a mutual understanding that I would meet thesefellows, an agreement that I would go down and see what they didhave and what their meaning was." It was also decided that heshould select as his companions Atkinson, who was present during thediscussion with Abbott and Burns, and Roderman, Bailey's workingforeman at the time who participated in the conversation at the drugstore.As Bailey was standing at the front door of the plant prepara-tory to leaving, someone, whose identity Bailey was unable to recallat the bearing, told him that Rutland was across the street in a cafeand wanted to see him.Bailey went to the cafe and, in response toa question from Rutland, told him that the men in the drug store wereC. I. 0. organizers.Rutland asked for no details but merely replied-insubstance, "That's all I wanted."Bailey then returned to the office.At about the time Bailey was talking to Rutland, an employeewhom Perry was unable to identify as to name at the hearing soughtout Perry, who was at the pay wagon, and told him, "You got a coupleof fellows in the drug store.You better hurry or somebody will beatyou to them." In the company of several other employees, Perryimmediately went to the drug store.Rutland also appeared at thedoor of the store.The proprietor thereupon told De Louis andGuempelein that he did not want any talk in his store about or-ganizing a union and requested them to leave immediately.Guem-pelein, who is a man of small stature, agreed to go and started towardthe front of the store to telephone for a taxicab.Perry's testimonyas to the incidents which ensued, as substantially corroborated byDe Louis and Guempelein, is as follows:Q. All right sir.Where did you station yourself in the drugstore?A.Well, I didn't know them. I walked over there and oneof the boys says, "There they stand' back there."They werestanding about as far as from here to you, from that side door,and I walked in, and they was standing there, and I listened tothe conversation.I beard them say. something about KansasCity.I walked up and listened a few minutes, * * * andI said, "Who was talking so much about Kansas City?"Hesays, "I am the one. I am from Kansas City."He says, "I wastalking to some of my friends." I said, "You are a union organ-izer, aren't you?"He said, "If you call it that."He says,'"I FORD MOTOR COMPANY337out of that door before I throw you out."He says, "No, I amnot going out of that door." I said, "Go on. I will give youfive minutes to go out of the door."He says, "I won't go outof the door."The little one commenced easing over towardsthe door, so, I followed the tall one out, and he walks up besideRudyQ.Who walked up beside Rudy?A. The little fellow, Guempelein.Q.Where was he when he walked up beside Rudy?A. At the end of the cigar counter.Q. By the cash register?A.Yes sir.Q.Where was Rudy with relation to the little fellow, besidehim, in front of him,- or behind him?A.He was walking towards the door, and Rudy was standingthere facing him, looking at him as he walked to the counter.TRIAL EXAMINER DENHAM: Rudy is who?A.Mr. R. F. Rutland.-,Q. (By Mr. Wells) AG the little fellow, Guempelein, walkedtoward the cigar stand, did you see what Rudy did?A.Rudy sidestepped and when he passed him he hit him, andas he did I slapped the other one out of the door.Q. You say as he passed him he hit him.Who hit who?A. Rutland hit Guempelein.Q.What happened to Guempelein?A. He lit on his head out there in the aisle.Q.Knocked him down?A. Yes.Q.When Rudy Rutland hit Guempelein what did you do?A. Slapped the other one out of the door.Q. After you slapped Mr. De Louis out of the door, whathappened?A. He taken off like a sage hen down the avenue, the last timeI saw him.After being hit a number of times, De Louis managed to escape,ran into another store, telephoned for a taxicab, and returned to hishotel in a badly beaten condition.He immediately checked out of thehotel 'at which he and Guempelein had been registered and waited inthe lobby for Guempelein.When Guempelein was knocked down byRutland, he was either carried or pushed out of the store.There hewas grabbed'by Worley and a group of other men.He attempted tobreak away but was again captured and taken down the street somedistance.After Guempelein bad been shoved about half a block anunidentified man in'a Ford Motor Company official car drove up andtold the group who surrounded Guempelein to take him down by the 338DECISIONSOF NATIONALLABOR RELATIONS BOARDschoolhouse and "beat hell out of him." They accordingly took himto a nearby schoolyard where the gang, led by Worley and composedof other Ford employees, repeatedly beat him, knocked him down,kicked him in the side, picked hint up and knocked him down untilPerry arrived and ordered the assailants' to stop, stating that he hadbeen beaten enough.During this assault Tommy Lewis, one of theassailants,went through Guempelein's pockets and took from themapplication,cards and buttons belonging to the Automobile Workers.When the beating was over and before Guempelein was permittedfreedom of action, Perry instructed him, "Now you get the hell outof town and take that other C. I. O. so and so with you and nevercome back to Dallas." After locating a taxicab Guempelein returnedto the hotel, having sustained numerous cuts and contusions andseveral broken ribs.He and De Louis immediately left the hotel andivent into a nearby cafe from which they noticed Perry drive byseveral times.Perry testified that he drove past the hotel a number oftimes in an effort to pick up their trail but lost them when they"ducked into a tavern."They finally succeeded in getting a taxicabunobserved and went to another hotel, where they remained un-molested for 2 or 3 days. As already indicated, our findings as to thisattack and its surrounding circumstances are based on the uncon-tradicted and credible testimony of the two victims and of Perry,the chief participant.Bailey and Abbott witnessed the affray at the drug store from awindow in the latter's office.Bailey had attempted to leave for thelocale of the drug store but was deterred by Abbott with the advicethat "No, I wouldn't go over there if I was you."That evening, in accordance with the plan approved earlier byBurns and Abbott, Bailey and Roderman went to the hotel at whichDe Louis and Guempelein had been registered and were informed thatthe men they were seeking had checked out of the hotel without-leavinga forwarding address.Bailey did not thereafter make any furtherattempt to track down the representatives of the Automobile Workers.Roderman, however, was more persistent.On the following (lay,while De Louis was conferring in a hotel room with W. J. Houston, aDallas attorney, Guempelein appeared with Roderman, whom DeLouis recognized as one of the men he had seen in the drug store theprevious day. In the presence of Roderman, De Louis discussed withHouston plans of the Automobile Workers for organizing the Dallasplant and designated Houston as organizing agent of the AutomobileWorkers.De Louis adverted to the possibility of forming 'a local atthe Dallas plant with Roderman as president but the latter professedto be unwilling to assume the position of "front man."However, hemanifested greaterreceptivity to the idea of acting as secretary.DeLouis informed Roderman at that point that he was returning, to 'FORD MOTOR COMPANY339Kansas City but would be back in Dallas after a short time; that theAutomobile Workers would send additional organizers to Dallas; andthat if Roderman had any questions in the interim, he was to ask themof Houston.Roderman listened carefully and sympathetically, tookall the literature available in the room, put on a union button, andleft.The respondent's purposes having thus been apparently fulfilled,Roderman did not thereafter attempt to reach or see Houston.WhileRoderman did not testify at the hearing and there is no other evidenceas to his movements after that conference, it is reasonable to assume,and we find, that all information obtained by Roderman in De Louis'hotel room was directly transmitted to Abbott or Burns.A few dayslater De Louis and 'Guempelein left Dallas, and Houston assumed theresponsibilities of his new undertaking, releasing to newspapermen theAutomobile Workers' plans to organize the respondent's employees.Pendency of an actual program of organization for its Dallas em-ployees led the respondent to adopt, in addition to the espionagewhich it had theretofore engaged in, more forceful and effective meansof combatting such organization.The respondent consequently pro-ceeded with expedition to organize a group of its employees into whathas been referred to in the record as the "strong arm squad" or the"outside squad."Thus on about June 25, 1937, in the presence ofAbbott and Worley, Rutland informed Perry that about 18 or 20 menwere to be assigned to Perry so that, according to Perry's testimony,in the event any C. I. 0. men or agitators "came'out there we wouldrun them away from there."Rutland had already selected some ofthe new aides and Perry and Worley chose the rest and summonedthem to a meeting in an office in the plant called the "dark room."James R. Longley, one of Worley's choices, testified that while hewas working on the chassis line Worley, who represented to the wit-ness that he was employed in the respondent's personnel department,told him that organizers for the Automobile Workers were "movingin" on the Dallas branch and that if they succeeded the branch mightbe removed to some other city and "all of the boys would lose theirjobs."After this preliminary statement,Worley asked Longleyif he could depend on the witness "to fight for my job" and directedhim to go to Rutland's office.Buster Bevill, Perry's selection andlater to become one of his most faithful followers, testified as followsconcerning Perry's initial interview with him:I was working on the commercial line, that is right, close to theback office and Mr. Perry came by and said, "Come here,Buster, 1, want to talk to you." So, he said, "There is a littlebusiness we got to be . . . we are going to do a little business.How would you like to go to work for me?" I said, "I don'tknow, Perry.You know I am here, and I want to work.Thatiswhat I hired out to do, is to go to work." 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDPerry then directed Bevill to go to the "dark room."In the middle of the afternoon of the second or third day followingthe assault on De Louis and Guempelein, 21 men, including Perryand Worley and those selected by them and Rutland, assembled inthe "dark room."As their photographs which are in evidence show,most of them were of large stature and of unusual muscular develop-ment and had constituted the plant's champion "tug-of-war" team.Except for Perry and Worley all of them had up to that time beenengaged in regular production work, although at least one of them,Tommy Lewis, had participated in the assault on De Louis andGuempelein.10Rutland addressed the group and told them thatthe advent of the Automobile Workers in the plant would constitutea real threat to their jobs; that no union was needed at the plant;and that this squad would be expected to see that organized labormade no inroads among the employees.Toward this end he directedthem, according to Bevill's testimony, "to use any method that wemay find fit to do so." He explained that he had selected them forthis special work because of their physical prowess and because, asPerry testified, they "had plenty of nerve and wasn't scared to tackleanything they was put up against."An opportunity was given toeach member of the group to reject the assignment when Rutlandchallenged them to leave if they were unwilling "to go along" withhim.None left.Thus there came into existence the "outsidesquad" whose members were to engage, as the record shows, in work"on the outside."Rutland made no further effort at that time tooutline the specific assignment of each squad member but informedthe group that they would be subject to the supervision of Perryand that they would be notified of their particular tasks and would begiven more definite instructions in a few days.About a day or two later Rutland reassembled the squad and heand Perry assigned to each member a special task.Claud Dill, whohad been selected by Rutland and who does not appear to haveattended the second meeting, was instructed separately by Rutlandand did not operate under Perry's supervision.Although he par-ticipated in some of the squad's activities and enjoyed privilegesextended to the squad, we do not find that he was one of its members.Rutland explained to the group, according to Longley's testimony,that they were to work in pairs "around over town to check up andsee if we could contact any C. I. O. men or anything like that."One pair were stationed at the Greyhound bus terminal to watchincoming buses for C. I. O. organizers, to observe the activities of a10Among those identified by Perry, Longley, Bevill, and Richard Liston as having attended this meetingrein addition to the four witnesses.Claud Dill, Earl Johnson, Bob Johnson,(Sailor) Barto Hill, F Scd)Brown, Dennis (Curley) Dukes, Frankie Graham, Ray Martin, Warren Worley, Tommy Lewis,BusteiRoberts, Roy Mason, Jack O'Brien, Leonard Pinter, A D (Red) Cooper, Virgil Norfleet (Fleet)rll,Jack George,George Hornsby,and one Goode FORDMOTOR COMPANY341,picket line which had been formed outside a garment factorydirectly across the street from the bus terminal, and to maintaingeneral surveillance over the business offices of a trade union in theimmediate vicinity of their espionage station.Others were to detectthe whereabouts and identity of union organizers in other designatedparts of the city.Another pair were to operate at and near theRepublic Bank building and to check on the activities of Houston,a local attorney who had been designated as organizing agent for theAutomobile Workers.All members of the group whose duties wereto take them outside the plant were directed not to wear their em-ployee badges and to keep in close touch with the plant but werecautioned against reporting there in person, being specifically in-structed to call the plant by a special telephone located in the employ-ment office.Two squad members were stationed at this telephoneto receive all calls from their colleagues.Another strategic pointin the operations of the squad was the plant's employment office,in which two men were placed for the purpose of receiving applica-tions for employment with instructions to pass on to other membersany information they received concerning out-of-town applicants.With the aid of Rutland and of Abbott's secretary, Perry compileda list, received in evidence, of all members of the squad, on whichthere appeared, among other entries, the home telephone number ofeach.Perry was instructed to telephone the members at theirhomes if he was unable to reach them by personal contact.All members immediately proceeded to execute their assignmentsunder the general supervision of Perry.They were paid at the samerate they had previously received for ordinary work at the plant.At first they relied only on their physical strength for the effectiveperformance of their duties.Somewhat later they were suppliedwith blackjacks which were manufactured in the maintenance depart-ment of the plant."Men who owned pistols added those to theirequipment.Then, as their work progressed, they acquired whips,lengths of rubber hose, described by Perry as "persuaders," and othersimilar weapons.Moseley's office, separated from the employmentoffice by a railing, became their headquarters and on occasions whenthey had no need for their equipment, they kept it in his desk.Rulesotherwise strictly enforced were relaxed for them and they enjoyedprivileges not available to ordinary employees.Thus, when theywere unable to punch their time cards, that requirement was fulfilledon their behalf by company watchmen, expressly directed to thateffect by Moseley.They were afforded free access to the plant atall hours of the day and night and to assure them such access and free-dom from molestation Moseley, upon instructions from Abbott,11Perry testified that he supervised the making of blackjacks by one Bill Wilson of the maintenancedepartment,that at onetime he had complained to Wilson that the handles were too long and that Wilsonthereafter shortenedthe handles and produced some "pretty good ones323429-42-vol. 26-23 '342DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaced an extra shift of guards at the gate.Weekly passes were givento Perry and Worley to permit them hasty and undisturbed use ofcompany cars ordinarily assigned to particular officials for companybusiness.Most of these privileges were afforded them through in-structionswhichMoseley received from Abbott and Rutland andwhich he thereafter relayed to his staff of watchmen and guards.Moseley testified without contradiction, and we credit his testimonyas did the Trial Examiner, that when he demurred at some of Rut-land's demands, he was informed by Abbott that, if he expected tohold his job, he was to comply with whatever Rutland requested ofhim in connection with the activities of the squad and with otheranti-union plans.Thus, through the general orders of Rutland and Perry to membersof the squad that they keep in frequent telephone contact with theemployment office and through the general availability of a sub-stantial number of the squad who were stationed in or near the plantor who loitered about it, it became comparatively easy to assemblemost of the members on short notice for special assignment at pointsin or near Dallas.4.Formation of inside squadsWhile the outside squad was formed primarily to deal with enemiesfrom without in the form of organizers who represented labor organi-zations attempting to spread their jurisdiction to the Dallas plant,the respondent did not overlook the possibility of enemies fromwithin, in the form of its own employees who might spontaneouslyform themselves into a union or who might imperceptibly to therespondent succumb to the promotional solicitation of outside organ-izers or sympathizers.As the latter danger assumed reality with theappearance of De Louis, it became apparent that desultory espionageand attempts at indoctrination through dissemination of Henry Ford'sviewpoint on labor were not sufficient for the respondent's objective.T t was also necessary to expedite and complement the activities of thestrong arm squad through some kind of counterpart among the regularemployees.The respondent therefore conceived a plan of "inside"squads for its employees.To prepare its employees for its projected plan the respondent,through Claud Dill who operated under instructions from Rutland,directed the holding of two employee mass meetings late in June 1937at the Mount Auburn schoolyard located not far from the plant.Therecord does not disclose the means used to summon the employees tothe meeting place but whatever method was followed it produced alarge attendance for at least one of these gatherings.Each meetingwas addressed by Claud Dill.The testimony as to the attendance atthe first meeting and the subject of Dill's address is meagre.At the FORD MOTOR COMPANY343second meeting, held on June 30, 1937, about 700 or 800 employeeswere present. Its manifest purpose was to arouse the assembledcrowd against the C. I. O. and particularly against the AutomobileWorkers.Dill was the chairman and principal speaker.His belliger-ency toward the C. I. O. and his attempts to arouse similar emotionsin his audience are apparent from these remarks which he made duringthe course of the meeting- "It is war now.Now let's keep thismenace to our homes and families out of the streets.We can't sendthem downtown in a taxi like we did last time."Two members ofthe newly-formed outside squad were called upon by Dill to make a fewcomments over the loudspeaker.One of them compared the C. I. O.with nazism and the general trend of his remarks was that he did notwant the C. I. O. in the plant.The meeting was closed by Dill withthe following rousing challenge to the "menace" created by character-izations at the meeting: "I haven't seen any C. I. O. organizer lately,and I may not see any, because walking down Grand Avenue for JohnL. Lewis or one of his men is going to be just like slapping a grizzlybear."Having laid the appropriate emotional foundation at these meet-ings, the respondent proceeded, by means of a more formal program,to solidify and capitalize upon the feelings aroused by Dill and themembers of the outside squad. In the factory service-departmentemployees were instructed by Moseley to telephone the plant if theywere visited at their homes by C. I. O. organizers.More substantialsigns of this aspect of the respondent's endeavors appear to havemanifested themselves at first in the maintenance department whereW. J. Beck worked as a night maintenance man under the immediatesupervision of one Arnsman.Beck testified at the hearing and webelieve his testimony, as did the Trial Examiner.Late in June orearly in July Arnsman directed Beck to "feel around and find out"if there were any C. I. O. men on the night shift; should Beck'sinvestigation disclose their presence, he continued, "we would haveto let them go or get rid of them."After Beck reported to Arnsmana few days later that execution of the assignment had revealed theabsence of C. I. O. men, Arnsman suggested to him that "it mightbe a good idea to get the men together somewhere and give them alittle talking to and explain the situation."He indicated more specifi-cally that Beck and a fellow employee named Crocker were to assem-ble the men on the maintenance night shift and "come out and tellthem if they joined the C. I. O. they would not have any job, or evenin favor of it."Beck and Crocker thereupon engaged a meeting hallin a building located across the street from the respondent's propertyand during working hours notified all employees on the night shiftcomposed of between 60 and 85 men, that a meeting would be heldon the following Saturday night at which attendance was compulsory. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDSaturday had been chosen because the men did not work on that night.Shortly before the scheduled meeting, Ragsdale, the respondent'schief electrician, suggested that Beck tell the men at the meetingabout the dangers of the C. I. O. and inform them by implication ofthe dire consequences of joining that organization.On Saturdayevening, July 9, 1937, the first meeting was held and Beck addressedthe men in the manner suggested by Arnsman and the chief electrician.Thereafter five other meetings were held on successive Saturday nightsand as the men entered the hall they were required to sign a register.Absences had to be explained to Beck's satisfaction.While Beckrelied on his own resources in execution of his superior's directionsduring this period, he consulted with Perry and Worley about someof the minor details of his work.The compulsory aspect of member-ship in or leadership of Beck's group is indicated by the followingtestimony of Beck who was questioned about his attitude towardthe assignment given to him by Arnsman, his superior, and aboutthe feeling of the men in his organization:Q.How did they feel about the C. I. 0.?A. Just like all the rest of us felt, no matter how we felt, wewere against it.Q.Well were you sincerely against it?A. I can't say that I was.Q. You can't say that you were?A. No.Q. You were doing something, then, that you didn't smcerelybelieve in?A. That is right.Q. And you mean by that you were doing it because you wereforced to do it?A. They never forced me to it, but I have an idea they wouldhave made me wished I had done it, if I hadn't.These gatherings did not at first assume the characteristics of an inte-grated plant-wide organization, as their initiation preceded somewhata more formal plan introduced by Rutland during mid-July and widelyexecuted in the months which followed.During mid-July of 1937 Rutland made one of the first shifts in thepersonnel of the outside squad when he informed Longley that hewould be returned to production work and would also act as captainof one of a number of "inside groups" which had been organized "forthe employees' protection."Rutland explained that he had formedall the employees into groups of from 15 to 25 and that Longley was tohead one of those groups as captain of the men in his department.Flis initial duty as captain and the basic purposes and character of the FORD MOTOR COMPANY345plan were outlined to him as follows by Rutland, according to Long-ley's testimony, which we accept as true:I was to take all of the men's names and telephone numbersin my group, and give each one of them my telephone number soat any time any union organizer contacted them at their home,they were to call me at my home, and at any time any one ofthem had any trouble they were to call me and I would immedi-ately call some of the other group captains and the rest of the menon my squad, and we could assemble a good body of men mostanywhere in Dallas in just a few minutes.Thereafter (Sailor) Barto Hill, a member of the outside squad, gaveLongley a list of all the captains and their telephone numbers, whichhe was to use when it became necessary to reach those persons, andtold Longley that he, Hill, was in charge of the "inside squads," asthey came to be known. Longley's activities as captain of his groupare described in the next section.-By August 1937 about 90 per cent of the respondent's productionemployees at Dallas were members of inside squads, most of whichhad been formed by R. S. Tucker, at that time assistant paint fore-man in charge of about 200 men.Organization, according to Tucker'stestimony, took the following form: Each department of the plant wasdivided into three divisions which were in turn subdivided into smallgeographically and functionally homogeneous groups of from 5 to 14men, the number in each group depending upon the neighborhood inwhich the men worked and the total number of employees in each de-partment.Several "key men" and leaders headed each division,while the individual groups were directly in charge of captains whowere in turn responsible to the key men and leaders of each divisionTucker outlined the duties and directed the activities of the key menand leaders and, hence, supervised the work of the individual groups.All key men and leaders were selected by Tucker and their choice ofcaptains was approved by him.Tucker testified that in making hisselections he took into account "the man as a whole and his ability tocarry out the program as outlined."Two of the leaders in the main-tenance department performed supervisory functions for the respond-ent; a key man in the body department was Claud Dill, who had beenreserved by Rutland for special assignment to anti-union work; chiefkey man in the trim department was Roderman who had earlier con-ducted espionage work for Abbott in connection with the organiza-tional plans of De Louis and Houston; Hornsby, an employee-who wasfrom time to time assigned to the outside squad, was a key man in thechassis department; and Bailey, who had first met De Louis andGuempelein on June 23, had reported that fact to Abbott, and had 346_DECISIONS OF NATIONAL LABOR RELATIONS BOARDgonewith Roderman to their hotel to obtain for Abbott informationabout those two men, was one of the captains.Beck had by thistime assumed the title of captain over the men on the night shift inthe maintenance department with whom he was meeting on Saturdaynights.The purpose of this elaborate scheme is plainly stated in the follow-ing testimony of Tucker: "We were organizing against the . . .principally against the C. I. 0. I mean principally by that we wereorganizing against their organizers." In execution of this purpose keymen, leaders, captains, and group members were supplied with thetelephone numbers of their associates and group superiors for the pur-pose of facilitating direct contact in the event of an attempt by aunion organizer to solicit any individual.Members were instructed,in the event of a visit to their homes by a union organizer, to keepsuch organizer from leaving and to telephone their captain or leaderwho would employ the necessary means of ridding them of such visitor.Individuals who were called upon to assist in the task of routing aunion organizer from the home of a fellow employee were, further ac-cording to Tucker's testimony, to govern themselves as follows:The scheme in that was if a man was so called these men were togo to his home, and whatever it took to get rid of the man, thatwas to be done. It was to be carried out for the discretion of themen that went out there.However, we advocated no violencewhatsoever because we believed in numbers; if there was one ortwo organizers in a man's home and five or six or a dozen menthere, there would be no necessity for any sort of violence.Tucker claimed at the hearing that after several preliminary meet-ings with the various groups he allowed the general organization tooperate without further direction from him and that he participated inits activities to a very limited extent.That the inside squads were alsoorganized for the purpose of converting their members into informerswho were to report any questionable behavior of their fellow employeesis evident from the testimony of E. M. Rogers, a group captain, andA. M. Carter, key man in the body department. Rogers testified, andwe believe his testimony and that of Carter by which it is corroborated,that, in addition to the function indicated in Tucker's testimony, hisduties as captain required him to listen to the conversations of themen in his group for any statements favorable to the C. I. 0. "If wewere satisfied with our jobs," he explained at the hearing, "and didn'twant C. I. 0., naturally we would want to find out if someone aroundus wasintending to join the C. I. 0., and interfere with our jobs."The singleness of the pattern of organization pursuant to which theinside squads operated is apparent.As already indicated, Longleytestified without contradiction that his designation and instructions as FORD MOTOR COMPANY347group captain came directly from Rutland.Beck took orders fromArnsman, his immediate superior,and did not ascertain the source ofthat supervisor's instructions.Rutland did not testify.Tuckerclaimed at the hearing that he was the author of the scheme of organi-zation and that he did not discuss it with or reveal it to Rutland orany other salaried employee.Inspiration for his idea came to himafter Rutland had directed him to participate in plans preliminary tothe beating of two employees by the outside squad.He had witnessedthe beating and believed that the victims were innocent.Further-more, he disapproved of the squad'smethods.The purpose of thesquad, he felt, could be accomplished without violence and he turnedhismind to alternative methods.The result of his thinking was theplan to organize the inside squads, which he devised independently.His testimony as to the beating he had witnessed and the charge ofwhich the victims were allegedly innocent was vague and confused.The statement that, although he was friendly with Rutland and sawhim frequently,he withheld from him the plan of organization, is notconvincing.His claim of independent thinking and planning, in thelight of the identity between Rutland's instructions to Longley andthe, program purportedly initiatedby Tucker,is not persuasive.Weare also impressedby the impunity with whichpersonsinvolved in theorganization discussed their plans on company time without fear ofreprisal.We find, in view of all these considerations,that Rutlandconceived the idea of the inside squads just as he had planned itscounterpart,the outside squad, and that Arnsman and Tucker wereperforming functions in that connection delegated to them by Rut-land.We find,also, in view of the supervisory duties performed byArnsman and Tucker, that had their activities in this respect beenconducted independently of Rutland the respondent would never-theless have been responsible under the Act for such activities.Therespondent had thus fortified itself at its Dallas plant with a completescheme for detecting and eradicating all attempts to organize its em-ployees which might originate both inside and outside the plant.5.Activities of the outside and inside squadsAlthoughthe activities of the outside or strong arm squad continuedfrom the time of its formation until late in 1937, the record does notdisclose their complete history during this period. It indicates, how-ever, a definite pattern.Men were removedby Rutlandor Perryfrom one assignment to another;the squad's personnel did not remainentirely constant; and general espionage and surveillance of the kindconducted earlierby Perry andWorley was engaged in from time totime for the purpose of detecting the presence or imminent arrival in 348DECISIONSOF NATIONAL LABORRELATIONS BOARDDallas or the general whereabouts of union organizers or sympathizers.l2For the most part methods of dealing with union organizers or mem-bers or sympathizers or with persons suspected of being in any ofthese classes were marked by extreme violence, merciless brutality,and banishment from Dallas by threats of immediate bodily harm.Bevill, an active member of the squad, testified that he could not recallthe exact number of instances in which these methods had been usedby himself and his colleagues "because it must have been 25 or 30cases."The inside squads operated more sporadically, holding indi-vidual group meetings 13 and attending mass gatherings of employeesand their families in the Mount Auburn schoolyard, where Dill hadon June 30, 1937, issued a declaration of war against the C. I. 0. andchallenged John L. Lewis to walk down the streets of Dallas.Themass gatherings were sponsored by Rutland and arranged by Dill.Speeches impressing the employees with the favorable nature of theirworking conditions and with the consequent uselessness of unionorganization were made by Dill and members of the outside squad overa loudspeaker especially installed for such occasions.At one of themeetings at the Mount Auburn schoolyard Perry offered his servicesto the assembled group by announcing over the loudspeaker that"at any time anything happened, to see me, I was willing to helpthem at all times. That I would spend my time, do anything I couldto help them, and if they wanted to get hold of me to call me at theplant."The extent to which the opportunity presented itself foravailing themselves of the carefully planned strategy of trapping unionorganizers who attempted to solicit any of their members at home isnot clear from the record, although there appear to have been somefalse alarms.From time to time, however, the inside squads per-formed significant functions in cooperation with the outside squad.While the inside and outside squads operated simultaneouslytoward a similar end from the time of their formation until about theclose of 1937, the more prominent, more foreceful, and more direct rolewas played by the outside squad.12Perry,Worley,Bevill, and others made trips to Beaumont,Houston, Galveston,and Fort Worth.TexasThe journey to Beaumont was occasioned by a scheduled convention of C. I 0. longshoremen to beattended by a representative from California.Upon their arrival in Beaumont, Bevill talked to the Cali-fornia representative on the telephone and warned him to return to his home State,saying, "You cameinto this state and it is a little warm on people like you." They observed those present in an effort to recog-nize Dallas residents and searched the meeting hall for literature and memoranda.The trip to Fort Worthwas made because they had heard that the workers in a packing house were"having some trouble."Rut-land had designated Beck some time in August 1937 to work "on the outside" as special invetigator tolocate C. I. 0 headquarters, determine the extent of its membership, and the imminence of C I 0 encroach-ment on the Dallas plantHe wastold to join the C I 0. if necessary.After Beck had spent part of a dayon his new assignment,Rutland summoned him back to the plant and told him that Abbott was"a littleafraid to go that far"at that time13Formal and regular meetings of the group of which Beck was captain ceased after August 7, 1937, oninstructions from Schumacher,foreman in charge of the maintenance department,who stated to Beck that"there was something coming out of the main office that would take care of that " FORD MOTOR COMPANY349a.Treatment of persons planning to organize the respondent'semployeesSince the respondent's most immediate concern was to preventmaterialization of the projected organization of its employees by theAutomobile Workers, representatives of the latter were made the firstvictims of the outside squad's more drastic methods.On July 3, 1937,De Louis returned to Dallas at the request of Houston, who bad beenacting in his behalf after De Louis had left Dallas earlier.De Louisimmediately enlisted the aid of one George W. Chandler, not em-ployed by the respondent, in attempting to arrange informal meetingsoutside the plant with some of the respondent's employees.Twodays later, through the services of an intermediary, Chandler obtainedan appointment with J. L. Phillips, employed at the Dallas plant.De Louis and Chandler were to meet Phillips at his home that evening.In the afternoon Phillips notified the employment office by telephonethat he was to meet a C. I. O. representative and suggested that aplant emissary be present at his home during the scheduled interview.De Louis and Chandler arrived at Phillips' home at about 8 o'clockand were invited into his living room, where they began to discussC: I. O. organization.Early in the conversation Phillips received atelephone call, which De Louis and Chandler overhead and whichconsisted, so far as Phillips' participation in it was concerned, of thewords "no" and "yes."He did not comment on the call when hereturned to his visitors:Phillips testified that the call had been madeby his wife who was visiting friends and with whom he had intendedto go to the movies that evening. Phillips' explanation was notconvincing to the Trial Examiner, who heard his testimony and ob-served his demeanor, and it is similarly unconvincing to us.BothDe Louis and Chandler testified that upon overhearing this call theydecided it would be safer if they carried on their discussion away fromthe house.Accordingly they suggested driving to a roadside tavernwhere they could drink a bottle of beer and talk at the same timeThey repaired to the tavern and were away from the house for aboutan hour and a half, during which time Phillips emphatically stated tohis companions that he had no interest in the C. I. O. or in any at-tempt to organize the employees of the respondent in Dallas.Theythen returned to Phillips' home and proceeded to park the car.Be-fore Phillips emerged from the car, it was surrounded by a group offrom 12 to 14 men.The group opened the door of the car and releasedPhillips who indicated that Chandler and De Louis were C. I. O.organizers.Some of the assailants then pulled Chandler out of thecar and slugged him with a blackjack, after which they proceeded tokick and beat him into a state of semi-insensibility.At the same timeother members of the group pulled De Louis out from behind the 350DECISIONSOF NATIONALLABOR RELATIONS BOARDdriver's wheel and surrounded him.He managed, however, to breakthrough them before he had been very severely beaten and ran to anearby house in which he took refuge and from which he telephonedfor the police.A number of the men remained in the vicinity of thathouse until the police cars arrived, when they entered their own auto-mobiles and drove away. In the meantime, Chandler had takenrefuge in a nearby hedge and managed to make his escape.De Louis, Chandler, and Phillips testified as to this incident, andwhile we reject the testimony of Phillips where it is contradicted bythe other two witnesses or where it is otherwise unconvincing, weaccept as true the statements of De Louis and Chandler.None of themembers of this attacking group was definitely identified by De Louis,and none of the five squad members who testified admitted to havingparticipated in this assault, although they recognized that it bore theearmarks of a strong-arm squad performance.The respondentoffered no evidence to disclaim participation of the outside squad inthis incident.Bearing in mind the Trial Examiner's finding, weconclude, in view of the employment office's advance knowledge ofthe conference with Phillips and in view of the indicia of outsidesquad activity, that the assault on De Louis and Chandler was perpe-trated by members of that squad.We find further, from the conductof Phillips in calling the employment office and from his unconvincingexplanation of that conduct, that he was acting at the behest orsuggestion of the respondent's Dallas officials.The treatment he had received during his two visits at Dallasdeterred Do Louis from proceeding with his organizational plans andhe left Dallas on July 6, 1937, with no thought of returning at thattime.He had also released Houston from any duties on behalf ofthe Automobile Workers.Nevertheless, because of his associationwith the Automobile Workers from the latter part of June untilJuly 6, 1937, during which period his name appeared in the Dallasnewspapers as spokesman for the Automobile Workers, Houston wasmarked for handling by the outside squad.Among the originalassignments made by Rutland and Perry to the squad members wasthe patrolling of the Republic Bank building for signs of Houston.ByJuly 10 this passive method of detection was converted into an or-ganized search.Perry had obtained a photograph of the prospectivevictim which he made available to members of his squad. SoonEarl Johnson, a member of the squad, spotted Houston at a drugstore in the company of another man and sent word to the others tojoin him there. In a short time the squad appeared in the drugstore.As Houston and his companion left, the former was seizedand beaten by members of the gang and sustained injuries requiringhospital treatment.Among the chief assailants besides Perry andWorley were (Sailor) Barto Hill, Earl Johnson,' Bob Johnson, and FORD MOTOR- COMPANY351Longley.14The police arrived at the scene and arrested Hill and theJohnsons, one of whom struck Houston severely on the mouth inthe presence of the police.The three persons' arrested and Houstonand his companion proceeded to the police station.Immediately following thearrest, oneof the squad telephoned tothe plant and reported that fact to Moseley, who had earlier in the daybeen instructed by Rutland to hold himself in readiness to handleany, trouble which might arise.Moseley went to the police stationand proceeded to protect the arrested men, to prevent newspaperphotographers from taking their pictures, and to arrange for bonds.Houston decided not to file charges against the men and they were notheld.Directly after the assault Longley, who had averted apprehensionby the police, drove to the plant and gave Rutland an account of thesquad's achievement.Rutland demonstrated his approval by saying"That's fine" and explained that he had sent someone to the policestation to have the arrested men released and that they would be freein a little while.Perry.also reported to Rutland as follows, accord-14The attackwas described as follows by Houston at the hearing.A Just as westepped throughthe door, he [Earl Johnson] grabbed both my arms from behind, andin a loud voice cried,"Here is our man."Q When he grabbed your arms from behind,what did hedo?Did he holdyour arms?AHe pinioned them, he pinned them right back.Q.What happenedwhen this man who grabbed your arms and pinned them behind you said, "hereis our man?"What happened then?A A very largecrowd of men just closed in, just burst in.Q Now,after these men closed in on you, what happened next"A. A man whoidentified himself at the police station asBob Johnson,standingdirectly infront ofme, made the statement,"I hear it is against the law to hit a man with glasses on, Houston," and reachedup and took my glasses and put them in his pocket.Q And thenwhat happened?A. Sailor Barto, who I had known from his association with BertWilloughby's Sporcatormm, hitmeQ.Where didhe hit you?A His firstblow hit me right along the templeQ. Then describeto us what happened after thatA. After MrBarto bit me-Mr BartoHill-blows justcame in from all sides,and I was hit frombehind, and I was bit from the front and sides and my arms were still pinned behind me, and I wasknocked momentarily unconscious, and was supportedby the manholding my arms behind.Q. Did you at any time fall to the sidewalk?A Yes, yes,I fell to the pavementQ What, if anything,happened while you were on the pavement?A. I was kicked, kicked very severely in the-first in the head,and I put myarms up over my face,and I was kicked in the face also, and in attemptingto defendmyself, I was-they kickedme here [in-dicating] andthey stompedme on the head,on my legs,and they jumpedon one, jumped up on me,and on my stomach,they jumped up and downTwice-I hadto roll on myside,and twice someonetook my left leg-I rolled on my right side,-they tookmy left leg and pulled it back,and someoneattempted to kick me in the groin,and did kick me in the lower regions.Q. Did the police arrive, Mr.Houston?A. Yes.Q. Tell us what happened after the police arrived?A. After thepolice arrived,these men started melting into the crowds.I saw tnemdrifting backthrough the crowd and Bob-the man who later identified himself asBob Johnson-talked to thepoliceman,and Mr.Earl Johnson, or the manwho identifiedhimself asEarl Johnson,latertalked tothe policeman,and this man who identified himself as Earl Johnson was the manwho had talked tome and who held my arms,and the officer asked what was wrong,and I stated I had beenassaulted,and Bob Johnson then reached around the policeman and struck me severelyin the inputh,The offi-cer then handcuffed Mr. Bob Johnson. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to Perry's testimony: "He [Rutland] said, `I heard you picked upMr. Houston down there.' I said, `Yes, they picked him up and likedto beat him to death.'He said, `That is a good job then.Maybethat will learn him a lesson.' "Although the first phase of the respondent's war against the Auto=mobileWorkers had thus resulted in an unquestionable victory forthe respondent and in the rout of De Louis from Dallas, the respond-ent regarded the continued presence of Houston in Dallas in spite ofthe manhandling he had received as a source of potential danger re-quiring close scrutiny and perhaps further direct treatment.Toascertain the extent of the danger, Rutland resorted to the device ofwire-tapping, apparently selected because of Houston's elusivenessduring business hours occasioned by his confinement to a law officelocated in a busy section of the city.Rutland's covert approach wasdirected at Houston's home telephone.Thus several days after thestrong-arm squad had left its mark on Houston, the preliminary stepsnecessary for the ultimate execution of the new device were taken underthe direction of Rutland.An apartment in the immediate vicinity ofHouston's home was rented by Claud Dill and Richard Liston, amember of the outside squad, with money supplied by Rutland.The name "R. L. Lancaster" 15 was given to the landlady by Listonas that of the new tenant.On July 23, immediately following thistransaction, Liston, Dill, and Rutland drove to the telephone exchangeserving that region and leaving Liston in the automobile outside thetelephone office, the other two stated to him that they were going in toarrange for the installation of a telephone in the newly rented apart-ment.The records of the telephone company show that applicationfor the installation of a telephone in the rented quarters had beenmade by "R. L. Lancaster, c/o C. H. Dill, Box 265, Ennis, Texas,"and that 15 dollars had been paid as the required deposit.Houston'stelephone proved to be serviced by a different cable from that to whichthe new telephone was connected and, as the telephone company'sdivisionplant engineer testified, could not be tapped effectively withoutenlisting the aid of the telephone company's central office.ThusRutland directed Liston to locate another apartment.New quarterswere found and were again rented in the name of "R. L. Lancaster"and paid for with funds supplied by Rutland.The telephone com-pany's records show that the telephone installed in the first apartmentwas transferred to the second.This time apparently no mechanicalobstacles were encountered, and the telephone company's representa-tive testified that effective tapping of the Houston telephone could beachieved from the second apartment with comparative ease and with-out detection by the central office.Although the record does not dis-close how or by whom the mechanical problem was handled, success-'5Liston testified that he had independently chosen thisassumed name. - . FORD MOTORCOMPANY353ful contact was made with the Houston telephone.A set of earphoneswas nstalled in the second apartment and Jack George, a member ofthe outside squad, was directed by Rutland to remain at the telephonefor 12 hours each day and to listen in, according to George's testi-mony, on a conversation of "the lawyer's that got beat up."Georgewas relieved each day by another member of the squad, and on oneoccasion Dill visited the apartment while George was on duty.Re-ports of conversations were to be made to Rutland.George remainedon this assignment for several weeks, during which time his effortsyielded no information of value to the respondent, although he wasable to intercept all conversations going over the Houston telephone.On or about August 18, the telephone was discontinued and a checkrepresenting the balance due the user on the original deposit wasmade out to "R. L. Lancaster" and mailed to the address given on theoriginal application.Houston does not appear to have been subjectedto further molestation, as he moved from Dallas on October 17, 1937.Presumably certain by this time that the Automobile Workers hadabandoned all promotional plans, the respondent directed its effortsat other groups and individuals whom it regarded as representing apresent or potential factor in the possible undermining of the prevailinghostility it had sought to arouse in its employees against any form ofself-organization.b.Treatment of persons suspected of planning to organize therespondent's employeesWhere no actual evidence of affiliation or contemplated affiliationwith the Automobile Workers was available to the respondent andits agents, a presumption to that effect was indulged in where certain,kinds of circumstantial factors were present.Thus the presence ofan individual in the company of a suspected C. I. O. organizer oradvocate was sufficient to give rise to the presumption and to the con-sequent performances of the outside squad. In these situations theinside squads executed incidental but important functions in coopera-tion with the outside squad.Longley testified that some time in lateJuly while he was captain of an inside squad he was instructed by(Sailor) Barto Hill to cooperate with the outside squad in dealing withtwo employees who had been seen talking to union organizers. Thetwo employees were to be picked up at the home of a third employeewho had invited them there and Longley was instructed by Perry andWorley to go out to that house with the group of which he was captainand to engage the suspects in conversation and escort them and theirhost to waiting automobiles.Longley was to drive one of the auto-mobiles.Although Longley could not recall at the hearing the namesof these three employees, his testimony as to the plan of their entrap-ment and the treatment they received is clear and uncontradicted and 354DECISIONS OF NATIONAL LABOR RELATIONS BOAt1we find it to be reliable.After Longley had carried out his instruc-tions, he joined a caravan of automobileswhichbore the suspects andtheir ensnarers.The caravan proceeded down a quiet road and intoan open field where the crowd got out of the automobiles.Two otherautomobiles joined the group and one of its occupants, according toLongley, was Tucker, responsible for the formation of a large numberof inside squads.Thereupon the two employees were questioned abouttheir union activities until,upon instructions from Worley,each ofthem was challenged to fight one of the strong-arm men. After one ofthe suspects had been knocked down twice by Bob Johnson, hisopponent,he was directed by the group to one of the automobiles andinstructed to leave the respondent's employ the following day.Thesecond employee was challengedby Tommy Lewisand when, accordingto the witness,"he put up a pretty good fight" he was told by thegroup that he could go back to work the following day but that he wasto have nothing to do with union men. The record does not indicatewhether the two employees had in fact talked with union organizers.It is clear from their treatment that they were not found to be unionmembers.The subject of a similar suspicion during this period was William M.Stone, an employee in the stock department at the plant. Stonetestified at the hearing and we believe his testimony,which the TrialExaminer also found to be credible.One day during mid-summer of1937 he was told that Abbott wanted to see him. On his arrival atAbbott's office in the company of two of his immediate superiors,Abbott asked Stone about a man with whom Abbott had seen himdriving the previous day. Stone stated that the man was a lawyerfriend from Oklahoma. Abbott pressed his inquiry and indicated thatthe friend might be a C.I.0. organizer.After Stone protested thatthe suspicion was unfounded,Abbott desisted,saying, "I believe you,Stone, go back to work." The interview with Abbott had encouragedStone to maintain a lookout for C. I. 0. organizers,for a few days laterhe reported to Perry about an unidentified man who had been talkingfavorably of the C. I. 0. in a beer tavern near Stone's home. Perryinstructed him to learn all he could about the suspect and to report tothe plant by telephone.A few evenings later Stone again met thestranger at the tavern and proceeded to engage him in conversationbut before Stone could elicit any information from him the suspectwas called away.When Stone returned to his home he found Perrywaiting for him. Perry explained that Stone's wife had called the plantand reported having seen her husband in a beer tavern in the presenceof a C. I. 0. man; that Perry and Mrs. Stone had gone to the tavernbut had not seen Stone or his companion;and that that circumstanceled Perry to infer that Stone had in fact attempted to shield the suspectagainst the strong-arm squad. FORD MOTOR COMPANY355A day or two later Perry met Stone as the latter was going to workand told him that Rutland wanted to see him.When Stone foundRutland in Abbott's office, Rutland wanted to know "what side ofthe fence" he was on.Stone protested to his inquisitor, "My goodnessaliveman.Certainly, you know I am on the right side of the fence.All of us are.None of us out here want the C. I. 0."Not altogetherconvinced, Rutland replied, "Well, all right, bear it in mind, if youare not on the right side of the fence I am not going to keep you fromgetting things put on your head."Stone again professed his innocenceand sincerity by remonstrating, "Forget about that part of it. I amfor you, everyone of you."He had, however, not succeeded in purg-ing himself of the suspicion aroused by his abortive efforts to servethe respondent by reporting on C. I. 0. organizers.The next afternoon, as Stone was leaving the plant, he was accostedby Dill and two members of the outside squad who asked him to getinto a waiting automobile and to go with them to "talk to a fellow."They drove to the woods outside Dallas.There Dill accused him ofbeing a "Dirty C. I. 0. son-of-a-bitch" and, with the aid of oneof the squad members, beat him severely, producing cuts and woundson his head and mouth.When the beating was over, his assailantsproceeded to abandon him in the woods but yielded to Stone's pleathat he be transported to a point from which he could call for a taxicab.Dill and his two collaborators thereupon reported to Perry at the plantthat they had "beaten the hell out of Stone."Perry and one of hisassistants went immediately to Stone's house and took him to a hos-pital for medical treatment.After returning to Stone's house fromthe hospital, Perry explained in extenuation of the beating that theincidents, about which Stone had been questioned by Abbott, Rutland,and himself, together with other observations of the outside squad,had reasonably led them to suspect him of being a C. I. 0. sympa-thizer.Other employees who were thought to have C. I. 0. leanings werein jeopardy of similar treatment unless they were able to demonstratetheir innocence to the satisfaction of Abbott or Rutland or Perry.Thus John Farquhar, a watchman in the factory-service department,escaped the brutal treatment suffered by Stone when he disavowedany interest in the C. I. 0. to an impostor organizer who had been sentto his home by Moseley upon instructions to the latter from Rutland.The emissary thereafter reported toMoseley that Farquhar was"0. K." Carroll Ewing, another employee, was- threatened by Perryand his group until he proved through a friend. that he had been un-justly suspected.R. E. Curtis, an electrician at the plant, whosurmised from the remarks made to him by fellow employees that hewas suspected by the inside groups of being "interested in the C. I. 0.felt compelled to make a personal disclaimer to Abbott. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe presence in Dallas of a person employed by the respondent inKansas City, where the Automobile Workers maintained an activelocal was another factor on which the presumption was based thatsuch person planned to organize the respondent's employees.16Thefirst Kansas City employee, according to the record, to fall into thehands of the outside squad was L. E. Shepard an assistant foreman inthe trim department, who stopped in Dallas to visit the Ford plantand see some acquaintances there while on his way to Galveston,Texas.Shepard was not a member of any union and apparentlywas not in sympathy with the general principles of labor organization.He arrived in Dallas on August 2, 1937, went to the plant, inquiredabout a former Kansas City man whom he knew, spoke to men in theoffice and in the lobby, and identified himself as being from theKansas City branch which was at that time shut down.As he leftthe office and started toward the curb where his car was parked, Perryand one of the other members of the strong-arm squad came up oneach side of him and asked him if he was from Kansas City.Whenhe replied in the affirmative, Perry said, "Let's take a little ride."Whereupon Perry and some of his assistants got into Shepard's carwith Shepard and drove into the country. In the course of the ride,Perry told him that since he was from the Kansas City branch hemust of necessity be a member of the C. I. O. Shepard protestedthat he did not belong to the C. I. O. and that he did not believe in it.He offered to prove his assertions by allowing them to search the carand his billfold.A thorough examination of his car and his personyielded no indicia of union affiliation.While the search was in prog-ress, they told him that if they found anything that showed he mightbe a member of the C. I. O. he would be subjected to the same treat-ment as others had already received.However, he successfullyproved to them that he not only was not a member of the C. I. O. butthat he was a foreman at the Kansas City branch and was conse-quently ineligible for membership.Then they talked to him atlength about the C. I. O. and how they treated its members in Dallas.After returning to the plant Perry and the others left the car, shookhands with Shepard, and wished him well.He proceeded to Galvestonwithout further interruption.Shepard and Perry testified as to thisaspect of the outside squad's activities and we credit their testimony,as did the Trial-Examiner.`Other Kansas City employees did not fare so well as Shepard.Early in October, Charles D. Elliott, an employee of the respondentat its Kansas City branch, left Kansas City with his wife and twochildren to visit relatives in Fort Worth, Texas.Elliott had beenin the employ of the respondent since 1928 and joined the Automobile19The inside squads, according to the testimony of T. White, "key man" in the paint department, werealso instructed to attempt to rout Kansas City employees but the exact nature of their activities in this con-nection does not appear in the record. FORD -MOTOR COMPANY357workers at the Kansas City branch in April 1937.When he came toTexas he had been delinquent for,3 months in the payment of hisdues.On October 5, after spending several days in Fort Worth, Mr.and Mrs. Elliott drove to Dallas to see the Ford plant.They arrivedat the plant about noon and stopped in front of the showroom whereElliott left the car to inquire at the office whether they could obtainpasses to tour the plant.As he walked toward the employees'entrance, Elliott was accosted by one of the outside squad who askedifhe was from the Kansas City plant.When he answered in theaffirmative, Bob Johnson and Roy Mason, two squad members, tookhim by the arms and forced him into a car which was standing closeby.Elliott asked why he was being kidnapped but received no answerexcept, "We want to take you out and question you, and you won'tlook the same'when you come back."As they drove past the parkedcar in which Mrs. Elliott was waiting, Elliott asked permission totell his wife that he was in their custody but was warned to keep look-ing straight ahead.Perry, Buster Bevill, and three others followedin the same direction.A search of his billfold en route disclosed hisAutomobile Workers card.The group parked their cars at a pointon the outskirts of Dallas known as White Rock Lake.They againwent through Elliott's billfold, subjected him to considerable cursing,and finally administered a severe beating with switches cut from anearby tree.Elliott protested throughout without avail that he hadno interest in C. I. O. organizational activities in Dallas and offeredto go to almost any length to prove the truth of his remarks.CharlesN.Moore and Bud Parrish, ordinary employees at the plant, hadobtained Bob Johnson's permission to go with the squad to' WhiteRock Lake.They witnessed the savage attack on Elliott.. Mooretestified that when he saw Johnson and Mason shove their quarryinto the wating car he bad "a pretty good idea" as to what was aboutto happen.He explained that his inference was based on the factthat be had "heard about them whipping these other fellows" andthat he was impelled by curiosity to ask permission to visit the sceneof attack.He stated further that "mighty near everybody" workingat the plant knew that men were being taken out and whipped bythe strong-arm squad."17Moore testified as follows concerning the barbarous conduct he witnessed on this visit to White RockLakeQ Just tell us what happened out there,what was said to Elliott, and what happened to him thatyou heardand saw.A Well, when they firstgot out there,theyall got his purse out and went through his purse, andasked him some questions,and he told them he wanted to know what he had done, he asked them whathe had done,and they commenced to cussing him and told him he would find out later and said, "Youhave got no business out here noway,"and commenced abusing and cussing him, and he said, "I canfurnish you any kind of reference you wantlam no C I 0 organizer," and he said, "I have belonged,and my duesare not paid for this month," andwhen theywas doing this, some of them was cuttingswitches,andtheyborrowed my knifeto cut switches with, who ever cut the switchesI don't knowwho cut the switches,I just don't know,but they had my knife to cut the switches,and they cut twoswitches.323429-42-vol 2624 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen they finally returned to Dallas, Elliott was let out of the carseveral blocks from the Ford plant.He was ordered to stay atthat point until his wife came for him, at which time he was to get outof town.The squad then returned to the plant and Perry informed,Mrs. Elliott of her husband's whereabouts, adding that if she loved himshe would get him out of the State of Texas immediately. She,went to the prescribed spot and returned with her husband to FortWorth.Mrs. Elliott testified that when she saw her husband "hisface was swelled and his clothes were rather bloody and his mouthwas in pretty bad condition from a blow and he was pretty well usedup" and that later she observed "bruises on his body and his back hadstripes across it where he had been whipped."Perry and Bevill, asWell as Elliott, Mrs. Elliott, and Moore testified without contradictionFootnote 17 continued.Q. Did you bear what Buster Bevill had to say to Mr Elliott out there?A Yes, sirQ What did he say?A He told him,he said, "I ought to blow your God-damned brains out, you CIO son of a bitch,"just like thatQ. All right,then what happened?A Well, that was after-Buster told him this after they had done whipped the manQ I seeWell, let's go back a little thenAfter they talked to him and went through his purse,what happened then?A. They pulled his breeches off.Q.What did they do then?A. Pulled his shirt up and Bob Johnson grabbed him about the neck, and they commenced to whiphim with them switchesQ. And how long did that continue?A. Oh, I will say they hit him 50 licksQ.Who was using the switch?A. I don't know.Q. All rightWhen they hit him about 50 licks,then what happened?A That is when-about that time Buster come up with the gun, and had it in a sack.Q. And he made the statement you have just related?A. Yes sirQ Then what happened?A Well, he-the man was begging them to let him go,and asked them to let him go,and said hehadn't done anything,and they said,"Well, we will see"They said,"Now, about-"well, I don'tknow how it was now, but anyway he said,-somebody said, "Who is about this man's size?"AndsoRoy Mason says,"He is about my size,"and he says,"I want to give him a damned good whippingmyself,"and he lit in on him with his fistsQ How long did that go on, Mr Moore?A Oh, he hit him 10 or 12 times, I guess, with his fists,and knocked him down, knocked him downand kicked him while he was down.Q.Who kicked him?A. I think he kicked him himselfQ Roy Mason kicked him,kicked Elliott?A. Yes sirQ What did Mr Elliott look like when they got through doing that?A. He looked pretty bad.Q Well, just describe it.A Well, his face was beat up, his back was beat up,and his clothes was torn off of him, he was bloody,and he was begging them all of the time they was whipping him, and trying to explain to them that hecould give them all kinds of references that they wanted, and that he wasn't down here for no organi-zation at all, that he merely come down here to visit the plantQ All rightAfter Roy Mason fought him,then what happened?A.Well, that was about all of itAfter he gave him a whipping,we started off, to get in the cars,and me and Bud started to get in our car, and he started off ahead there wltb Bob,aud Roy, and he wBSIletween them,And Roy lit him againand then Jacked Mali. FORDMOTORCOMPANY350rounded it, and its consequences.We find their testimony to becredible, as did the Trial Examiner.Another Kansas City employee whose fate at the hands of Perryand his gang was similar to that suffered by Elliott was one Harold M.Bowen, a member of the Automobile Workers local in that city, whowas mercilessly pounded on October 26, 1937, by 10 members of thesquad, including Jack George, Perry, and Bevill.When he refused toadmit membership in the Automobile Workers his inquisitioners toldhim that they knew he was a member and that they had receivedadvanced information of his arrival in Dallas, indicating that membersof the Kansas City local had been the source of their information.They also told him that they were tired "of these Kansas City boyscoming down here trying to organize"; that they had orders to preventtraffic between the two cities; and that if De Louis ever came back toDallas they would kill him.18Jack George, Perry, Bevill, and Bowentestifiedwithout contradiction concerning the vicious treatment towhich Bowen was subjected, and we believe their testimony.18 Jack George,member of the squad and one of those who participated in the cruel and inhuman treatmentof Bowen,testified as follows concerning this incidentQ Wasthere anything said to Bowen about being a union organizer?A What I heardthem ask him,was he a union orgam7er and he said no, he wasn't, he was down herefor his health,and we told him he was in an unhealthy countryQ.Whatelse was saidto him abouta union?A Thatwas about all.He told him to drop his britches,we were goingto whip himQ. All right, who told him that?A Bob JohnsonQ What happened then?A He pulled his britches down.Q Then whathappened?A Well, sir, he put that hotleather to him.Q Who did?A Bob Johnson.Q What do youmean by "that hot leather to him"?A He whippedhim with about four or five wires taped together,electric wiresQ Did anybodyhold on to him?A With insulationon them.Q Did anybodyhold on to Bowenwhile BobJohnson was whipping him? -A. Buster Roberts.Buster Roberts had a headlock on him.Q You knockedwho down?A. I knocked Bowen down.Q I seeWell, let's back up a little bit on that thenAfter Buster Robertsheld him whileJohnsonwhipped him,then what happened?A.Well, aboutthat time Fats drove up, and Earl Johnson came around there and hit at him andmissed himQ Hit at who?A Hit at BowenQ All right.A. And he missedhim, and he turned like he was going to run, and I knocked him down, and Johnsonkicked him while he was downQ.Which Johnson?A. Earl Johnson.Q And whathappened then?A And thenI left,and I don't know what happened from there onQ W heredid you go to?A. I went on back up to the plantQ. Anything else?A. One or twoof them we whipped with a regular whip we had madeout of rubberwind cord andsome of them-one of them was whipped according to whether we thought he could take it or not, waswhipped with brushes off of trees, limbs 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndividuals from out of town who presented themselves at theemployment office in search of employment wereprima facieconsid-ered to be C. I. O. adherents and were destined for treatment by theoutside squad.As already stated herein, when Perry and Rutlandfirst made assignments to members of the strong-arm squad two of itsconstituents were stationed in the employment office to take applica-tions for employment.All the members were instructed by Rutlandas follows in this connection:You want to cooperate with Fat Perry and myself and Mr.Worley, and if any man comes in from out of the city or any otherbranch, put it on a piece of paper and hand it to Fats or Worley,or one of the boys.According to Perry, Rutland's instructions to the outside squad werecarried out on several occasions.After the applicants had beenpointed out to him, he would, to use his language, "Take them for aride."In describing the procedure of "taking them for a ride," Perryexplained at the hearing that he and his men would "take them outand investigate them and find out what they was doing; what theywere doing there, and if they were trying to organize, or if they wereunion men or not."Continuing his testimony along this line Perryfurther stated:Well, the first thing we would do, we would search them and findout if they had any identification belonging to a union of anykind, or where they were from, or what they belonged to, andgave them a good talk, and worked over some of them, ones thatwe had under suspicion of being a union man or if they had cardson them.Q.What do you mean "gave them a working over"?A.We would whip them, beat them up.Q.With what?A. Put the fear of God in them as they called it.Q.What would you whip them with?A. Some with fists, some with blackjacks.There were 3 whipping grounds to which men of this kind were cus-tomarily taken and Perry testified that he was present at least 15 timeswhen suspects were taken to one of these spots.This is the generalprocedure which governed the attack on Richard Sowers on October18, 1937.Jack George, Perry, and Sowers testified as to this pro-cedure and we find their testimony, which was believed by the TrialExaminer, to be credible.Sowers, a resident of Kansas City, hadbeen employed there in the respondent's plant in 1936 and during partof 1937.In the fall of 1937 he moved to Dallas and on October 18 ofthat year applied at the employment office of the respondent's Dallasplant for work.A number of other applicants were present at the FORD MOTOR COMPANY361time and an employee, whom Sowers did not know and could notidentify at the hearing,asked whether there were any men in thegroup who had formerly been employed in other plants of the re-spondent.Sowers announced that he came from the Kansas Citybranch and was immediately directed to the desk by the employeewho had made the first inquiry. Another employee,similarlyunknown to Sowers, directed him to fill out an application and toldhim that a job requiring the same work he had been doing in KansasCity was open in Dallas.While hewas standing at the desk, fourmembers of the outside squad entered the employment office and oneof them put a gun in Sowers'ribs and asked him if he was a member ofthe C. I. O. Although he replied in the negative,the four menescorted him to a car which was waiting in front of the plant..He wa-driven to White Rock Lake where the four men beat him into a stateof semi-consciousness and repeatedly kicked and hit him until Perryarrived in another car and ordered the beating to cease, stating thathe had been sufficiently mauled.Upon returning him to town, thesquad members gave him until sundown to leave Dallas and told himthat if he reported them to the police they would kill him. Sowers,however, did not leave but went to the police station and swore out awarrant for the arrest of his attackers.At the police station Sowersidentified Jack George,O. B. Daniels,and Ray Martin,members ofPerry's squad,as three of his assailants.The police had apprehendedthese three men and Moseley obtained their release on bail.The caseagainst them was subsequently dismissed.At the hearing Sowersidentified from pictures of the squad in evidence three of his attackersand Perry.It need hardly be said that persons who openly displayed C. I. O.connections anywhere in Dallas immediately became the prey ofPerry and his aides.Such was the fate awaiting Orville C. Phillips,a resident of California,who arrived in Dallas with his wife and rela-tives on August 14, 1937, to visit the Pan-American Fair then inprogress at Dallas.Phillips and his brother-in-law, a member of thevisiting party, testified at the hearing and we credit their testimony,as did the Trial Examiner.Phillips was a member of the C. I. O.in California and the car in which he arrived at the fair grounds carrieda California license and bore stickers stating, in substance, "Joinyour C. I. O. now." The presence of the car was soon reported to(Sailor)Barto Hill, member of the outside squad and in charge ofsome of the inside squads.Hill instructed Longley, captain of aninside squad,and three members of the outside squad to proceedtoward the parking lot in the vicinity of the fair grounds wherePhillips' car was parked and to watch their quarry until the arrival ofHill and other members of the outside squad.Longley was a witnessat the hearing and we believe his testimony-.The occupants of the car 362DECISIONSOF NATIONALLABOR RELATIONS BOARDreturned before Hill and his crew reached the parking lot and a fightdeveloped between the men in Phillips' party and Hill's emissariesafter one of the latter had pointed to the C. I. O. sticker and toldPhillips that such things were not allowed in Dallas.Although someof the occupants of the car were beaten, they succeeded in reversingthe usual order by putting their attackers to flight.c.Treatment of persons advocating unionizationThe scope of the respondent's program included not only thoseimmediately capable of organizing its employees but also those whomight generally inspire them to seek out an organization under whoseaegis they could be enlisted.During July of 1937 A. C. Lewis, inbusiness with his twin brother in Dallas and in no way connected withany labor organization, had several conversations about unions withone Farrar, a neighbor and an employee at the respondent's plant.Farrar reported Lewis to Perry as a C. I. O. advocate and perhaps anorganizer.Perry gave Farrar an application card issued by the Auto-mobile Workers which had earlier been taken from Guempelein duringthe attack on him outside the drug store.At Perry's direction Farrarfilled out the application card and attempted thereby to lead Lewisto believe that he was a member of the Automobile Workers, thepurpose of the ruse being to encourage Lewis to reveal the nature ofhis own connections with the C. I. O. _ When Farrar's attempts provedfruitless, Perry and another member of the outside squad representedto Lewis, to whom they had been introduced by Farrar, that they wereunion organizers and suggested that Lewis solicit some Ford employeesformembership in the C. I. O. After a short conversation, Lewisstated that he was not interested in the proposal and left the impostors.That same afternoon Lewis expressed to Farrar a vehement opinion infavor of union organization.On the night of August 3, several daysafter the conversation with Farrar, Lewis encountered 10 or 12members of the strong-arm squad in the vicinity of his home.Hethereupon complained to Abbott that the squad was molesting him andthat he wanted Abbott to order them to stop.Abbott, according toLewis' testimony, replied that he was sorry and that he had told themen to be careful.Thereafter, Lewis' twin brother, Archie B. Lewis,was severely beaten by Hill and other members of the squad on thenight of August 4, 1937, while be was attending a wrestling match towhich Perry and some of his men had attempted to lure A. C. Lewisby an offer of free admittance.19Lewis and Perry testified concerningiVArchie B Lewis subsequently developed a throat infection and pneumonia from which he died onDecember 11, 1937A C Lewis was with his brother during his last illness and had a conversation withhim immediately before he died In the presence of another brother and a pastor, Archie B Lewis toldA. C. Lewis that he was dying and that he wanted the latter to identify the other men who had killed himand to "see they got justice"Since it was not contended by counsel for the Board at the hearing that thedeath was caused by the slugging of Hill and the others, we do not so find,although Archie B. Lewis sobe11gvCd and declared on his deathbed. FORD MOTOR COMPANY363this aspect of the squad's activities, and we find their testimony,which was believed by the Trial Examiner, to be credible.While the C. I. O. and its affiliates were the immediate target of theoutside squad, other organizations and their representatives wereseriously threatened and did not succeed in escaping from the orbitof its activities.This is demonstrated by the lot which befell George,Baer, organizer for the Millinery Workers affiliated with the AmericanFederation of Labor.Baer arrived in Dallas from Massachusetts inApril 1936 to perform organizational work on behalf of the MillineryWorkers and remained there continuously until the end of August ofthe following year.On August 6, 1937, he made an appointment forAugust 9 with one Mike Bierner, proprietor of a millinery shop, todiscuss certain aspects of a collective bargaining plan which Baer hadinmind.Perry testified that Rutland told him between August 6and August 8 that he had received a call from the Dallas police sta-tion about the presence in town of an organizer and instructed himto go down to the police station with Moseley in search' of furtherinformation.Moseley's testimony is that h2 was directed by Rutlandto go with Perry to the police station and to ascertain who it was"that was around here organizing" on behalf of the C. I. O. in the'clothing industry.Further, according to Moseley's testimony, heand Perry went to the police station and inquired of Inspector Welchconcerning the organizer who was "playing all of the hell down here."Welch replied that his name was Baer and that "he was causing'lots of trouble."Thereafter,Moseley's testimony continued, he re-turned to the plant but did not report the results of his investigationto anyone there.Perry's testimony is that Welch had told him andMoseley that Mike Bierner, who owned a hat shop in town, was havingdealings with, an organizer and wanted the strong-arm squad to' in-'vestigate him; that Perry reported this to Rutland; and that Rutland'directed him to visit Bierner's place of business with "some of theboys" and find out what he could about the organizer.We do notdeem it necessary to resolve the conflict between the testimony ofPerry and Moseley, as the variance is one of immaterial details. Itis sufficient that both agreed on the general outline of essential pointsand that we consider Perry's memory to be more reliable since hewas put in charge of the activities which followed.Welch, called asa witness by the respondent, denied having informed Rutland orMoseley or Perry of these matters.He stated, however, that he andMoseley were friends and that when Moseley visited headquartersduring the summer of 1937 "to see about some of his men that hadbeen arrested, or something, or maybe something else had taken place"the two men would discuss labor matters "in some way."The TrialExaminer did not credit Welch's denials; nor do we, in view of the 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDnature of his testimony and the absence of a basis in the record fordisbelieving Perry and Moseley.After receiving instructions from Rutland to investigate the statusand activities of Baer, Perry, and two of his assistants visited Bier-ner's establishment on August 8 and learned that Baer was expectedthere the following afternoon for a scheduled conference. 'Plans werethen made with Bierner for the entrapment of Baer by the outsidesquad.When Perry thereupon reported to Rutland the details ofthe plan, Rutland approved them and directed him to "find out"about Baer, saying more specifically that if he was an organizer theywere to take him and "give him the works."The following day Baerwas apprehended by three of Perry's assistants, and Rutland's direc-tions to "give him the works" were zealously implemented.Noneof the direct participants in the assault on Baer testified at the hear-ing.Baer was a witness and we find his testimony to be true, as didthe Trial Examiner.From the stand Baer identified Earl Johnson,a member of the squad delegated by Perry to handle Baer, as one ofhis assailants.The details of the strong-arm methods used on Baer arenot clear from the record, as the blows he had been dealt with severalblackjacks threw him from time to time into alternating states ofsemi-awareness and total unconsciousness, and he was consequentlyunable to testify on that aspect of his experience.After the beating, and while Baer was with his attackers at the endof town, Worley, one of those assigned by Perry to deal with Baer,called Perry at the plant and said, "Come down here right away.We got Baer and don't know what to do with him."When Perryand Bevill arrived in a company car and observed that Baer was in aserious condition, a discussion ensued as' to what disposition should bemade of him.Bevill's suggestion, made after Baer had protested thatthey had "got the wrong man" and had pleaded to be left alone, wasto "take the son-of-a-bitch over and dump him in the river." 20Thesuggestion was rejected by Perry. Instead, the group drove down the20Bevill testified as follows concerning Baer's condition and his cruel questioning of BaerQ After you saw Mr Baer there pretty badly beaten up with Mr Johnson in the car with him,what happened?A I walked over to the car and opened the door, Mr Johnson got out and I reached in and got MrBaer and pulled him out, pulled him out on the ground lacked him, I said, "Do you know who youare?"He said,"eh, you got the wrong manYou have got the wrong manYou got the wrong man "I said, "No, we haven't got the wrong manWe got the right duck " I says, "Who sent you to thistown?"He repeated himself, "You got the wrong manYou got the wrong manYou got the wrong,man." I said, "Well, the man isn't going to talkTake him down there and dump him in the riverand you can talk to him " I said, "Do you understand what I am talking about."Ho said, "Yes,I understand what you are talking about " -I said, "What is your name?"He said, "My name isMr. Baer " I said, "Who sent you to this town?" He said, "I came from Boston, Massachusetts,"or some place in the East,I am not positiveI said, "You are hurt pretty bad, aren't you?"He said,"Yes, I am hurt pretty bad " I said, "You are not hurt so bad you don't know what you are talkingabout "He said, "No sir, I am not hurt so bad I don't know what I am talking about " I said, "Whosent you here?"He said, "I don't know, men I am beat up pretty bad I don't know just exactlywhat I am saying, but I would like for you men to leave me alone " I said, "We are going to leave youalone, and you are not going to be hurt no more if you get out of this town "He said, "Well, I will goIwill leave FORD MOTOR COMPANY365highway a distance and threw Baer into a field.Baer was picked upby a passing motorist and was taken to the hospital where he lapsedinto unconsciousness and required hospitalization until August 18.21On Perry's return to the plant that evening he gave a detailed reporttoRutland who exclaimed, "Darn, you boys better lay low."Twoor 3 days after the assault and while Baer was still in the hospital,Bevill learned the name and address of Baer's brother and, on in-structions from Rutland, telephoned the brother to get Baer out ofDallas as quickly as possible.Perry and Bevill, whose testimonywas accepted as true by the Trial Examiner and whom we believe,testified without contradiction as to the role they and the other mem-bers of the squad played in the acts of violence and cruelty whichcharacterized the fate suffered by Baer.Another example of the jeopardy in which persons in any mannerassociated in the minds of Rutland and Perry with organizationalactivities placed their dignity and their lives is an occurrence at apublic park in Dallas on the evening of August 9, the same day as theBaer assault.On this occasion the inside squads cooperated activelywith their counterpart, the strong-arm crew.On the afternoon ofAugust 8 a moving picture entitled "Millions of Us," dealing with thegeneral advantages of union organization, was shown at the DallasCity Hall under the auspices of the Textile Workers' Organizing Com-mittee, a C. I. O. unit.A second showing at an open meeting at apublic park was advertised for the following evening.During themorning of August 9 Perry discussed the proposed showing at thepark with Rutland who instructed him to demolish the film while itwas being shown if it was a C. I. O. picture or portrayed a union organ-izer.Perry thereafter made arrangements with the park policemanfor the disruption of the meeting and the destruction of the film.Atthe close of work that afternoon Claud Dill called a meeting of severalhundred employees and members of inside squads for the purpose ofcoordinating their functions with those of the outside squad.Dilland Worley addressed the gathering, Dill instructing them to go tothe park and to start breaking up the meeting when he gave the word.The group captains received more specific directions, and Beck's rolewas to stand beside Dill and heckle the speaker until the general signalto advance was indicated.That afternoon while he was at work onthe assembly line at the plant, Longley was instructed by Hill, amember of the outside squad and in charge of some of the insidesquads, to notify all members of the inside group of which he wascaptain to attend a meeting at Hill's home at a designated hour in theearly evening.When the group assembled at his house, Hill openedthe meeting with the statement that there was to be a showing that21Baer testified that in addition to a considerable loss of blood, he had sustained about 25 cuts on hishead, had lost several teeth,and that his right eye was practically useless. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDnight of a moving picture on union activity at one of the city parks,to be followed immediately by an address.He then informed themeeting that all the groups would be present at the park; that onegroup had been specially assigned to breaking up the meeting and toprotecting the women and children; and that the members of thisparticular group had also been selected to go down there on specialassignment.Longley was to get the sound records and one or twoothers were to see that he was not molested in the performance of thistask.The question of wrecking the projection machine was alsodiscussed.Hill himself was to tar and feather the speaker.All groups proceeded to the park for the showing and remainedsilently at their posts until it was over.When a speaker began toaddress the crowd, he was heckled by those who had been planted inthe audience for that purpose, one of the questions asked of him beingwhether the film could be rented by the C. I. 0.His affirmative replybrought the order "Tear it up, boys!" from Dill and the planned dis-ruption of the meeting and demolition of the film and other equipmentensued.In accordance with prior arrangements, Longley seized thesound records and took them to Rutland's home, after visiting theplant and finding that Rutland was not there.Rutland directedLongley to remove the records from his home and to destroy them, ashe was afraid that they might otherwise be discovered in Rutland'spossession.Longley followed Rutland's instructions.Hill executedhis assignment that evening by seizing, instead of the speaker whomlie considered too old, Herbert Harris, the projectionist, whom hetransported under a blindfold to one of the usual whipping places,after beating him into insensibility.Perry and other members of hissquad, who were present at the whipping place after Hill and Harrisarrived, ordered Harris to remove most of his clothing and applied tohis body two coats of a tar-like substance which they had acquiredat the plant.They then covered with feathers the coating he hadreceived, put him back in the automobile in which Hill had transportedhim, and took him into town, leaving him behind the Dallas Newsbuilding.The usual procedure of directing their victims to leavetown immediately was not followed in this instance, as Fleet Hall andRay Martin had made arrangements in advance of the tarring andfeathering with a photographer for the Dallas News, a daily news-paper, for the photographing of Harris in his coat of tar and feathers.When the automobile drove away from the spot at which he had beenleft behind the Dallas News building, Harris jerked off the blindfoldand called for help.A crowd gathered, the police arrived, and photo-graphs were taken of Harris, whom one of Perry's men described asa "bird" after he had been tarred and feathered.Worley and anothermember of the outside squad returned to the plant and talked withRutland who had returned there from his home. ' An employee on FORDMOTOR COMPANY367duty at the time as relief watchman in the employment office heardRutland say to them laughingly, "Well, you boys did a damn goodjob of it."Early the following morning Dill handed one of the watch-men at the plant, who testified without contradiction and credibly, afolded paper, instructing him to give it to Abbott and explaining tothe watchman that it contained a specimen of the tar and feathersused the previous evening.The watchman turned it over to Abbott.Perry, Longley, Beck, Bevill, and others whose testimony we believetestified without contradiction as to the various aspects of the activitiesof the inside and outside squads in connection with this public meetingand as to the role played by Rutland. -The riot at the park and its attendant lawlessness brought toDallas, upon call of the Governor of Texas, State law-enforcementofficers known as "rangers."A few days after the riot a meeting ofabout 15 persons including Perry, Dill, Tucker, Beck, and otherswas called by Rutland in the "dark room." One of those presentexplained that the purpose of the meeting was to draft a telegram tothe Governor of Texas protesting his action in sending rangers intoDallas to enforce law and order in that city.A discussion to theeffect that the Ford Motor Company was offended by the Governor'sconduct because it indicated that the employees were outlaws andwere incapable of conducting themselves properly preceded thedrafting of the telegram.After a draft had been agreed upon bythose present, a copy was presented to each captain of an inside groupwith instructions to have the members of his group affix their sig-natures.22Toward the same end a general protest meeting of allinside groups was called at the Mount Auburn schoolyard.Rutlandinformed Perry in advance of the general meeting that Dill hadcirculated a notice of the meeting and that Rutland wanted as manymembers of the outside squad as possible to address the gathering.A loudspeaker had been obtained by Rutland and Perry as part ofthe equipment for the meeting.Perry addressed the groups, referringto the chief executive of the State as our "C. I. O. Governor" andannouncing that neither the C. I. O. nor any of its affiliates waswanted in Dallas.The presence of the rangers in Dallas did not deter the inside squadsfrom disrupting other open meetings held in municipal parks butmerely restrained the use of strong-arm methods on such occasions.Thus in the fall of 1937 Hill informed Longley, whose testimony webelieve, of a rally to be held on a Sunday afternoon at one of the parks22The lawlessness rampant in Dallas and the general anti-union campaign appear to have been the subjectof comments in Congress.According to Beck's testimony,one of the Saturday evening meetings of hissquad was visited by the respondent's chief electrician who instructed him to suggest to each member thathe wire his representative in Congress expressing displeasure with speeches made by such representativeagainst the Ford Motor Company's treatment of unions and threatening to do his best in the future to opposesuch representative 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere a C. I. 0. represen tative'from Houston,Texas, would addressthe assemblage.He directed Longley to have his inside squad attendand break up the meeting, cautioning him that policemen anti rangerswould be present and that the speaker should therefore not be touchedbut that the objective was to be attained by making "so much noisehe couldn't talk."Tucker sent about 150 members of inside squadsto the park,suggesting to them in advance concerning the speaker,according to Tucker's testimony,that "we would not be adverse tothrowing in a few Bronx cheers and boos, and so on, if we didn't likewhat he was going to talk about." Three or four hundred Fordemployees, includingMoseley, were present in the park on thatSunday afternoon and their noise and hooting prevented the speakerfrom proceeding with his remarks. Instead he challenged to a debateany member of the audience-who wished to come up to the platform.Thereupon one Rowe, an employee of the respondent who had comedown to Dallas from Detroit earlier in the year with Worley,ascendedthe platform and announced, "I haven't got very much to say. , Wejust don't want any C. I. 0. men in Dallas. Isn't that right, boys?"The remark brought forth more shrieks and yells from the audienceand the speaker was escorted from the park by a policeman.AlthoughTucker's testimony does not accord with that of other witnesses as tosome of the details of this incident,it is substantially similar to thatof the other witnesses as to factors which we deem material.Hilland Tucker had thus through the medium of the inside squad organiza-tion succeeded in preventing the scheduled conduct of the meeting,thereby once again trampling on the basic democratic rights of freedomof assembly and freedom of speech for the purpose of executing therespondent's determination to isolate its employees from influence ofwhich it disapproved.d.Remuneration and protection of the outside squad; exactionofmonies from employees to defray expensesWhen the strong-arm squad was organized to assist Perry andWorley, its members had been performing regular production ormaintenance duties.Thereafter,during their assignment to thesquad, they remained on the pay roll under their prior job designationsand received their regular rate of pay,based on 40 hours of work perweek, although their outside work at times required longer hoursthan that standard.Their cards were punched for them by plantwatchmen so as to reflect 8 hours of work each day for 5 days eachweek.During the period of their assignment to the squad theybenefitted by a general wage increase affecting all regular employees.In addition,Abbott recommended Bevill for a 5-cent increase in hishourly rate of pay,effective September 16, 1937, commenting abouthim on the form sent to Dearborn for approval"good worker." FORD MOTOR COMPANY369The recommendation appears to have been followed by the Dear-born office.Members of the squad were paid their wages in casheither at the plant by Rutland or outside by Moseley and others inregular pay envelopes bearing the words "Ford Motor Company."They performed no regular work at the plant while-they served in thecapacity of members of the squad.In addition to the regular wages paid to Perry and his aides, otherexpenses attendant upon the character of their duties were incurredby them from time to time and borne by the respondent. Thuscompany cars were serviced for their use in tracking down and trans-porting victims of their methods; rent was paid on the two apart-ments leased in connection with the Houston wire-tapping; and plantmaterials and labor were consumed in the production of blackjacksand in other related connections.Men involved in the more seriousassaults which received wide publicity or were likely to attract theattention of the police were accorded protection from possible ap-prehension and prosecution.Toward this end they were ordered intoseclusion and were supplied by Rutland with the funds necessary forescape and maintenance.Perry testified, on cross-examination bythe respondent, that at some time in the course of the squad's opera-tionsMax Weismeyer, Dearborn official in charge of all the respond-ent's plants, visited the Dallas plant and talked with Abbott andRutland and that the latter reported to Perry that Weismeyer had"promised us boys would be taken care of for doing that work."Thus on August 4, 1937, the day after the beating of Archie C. Lewis,Perry and Hill were present at Rutland's house and Perry heardRutland tell Hill that he was "hot" and had to leave town.Hill'sreply was that he would leave for Arkansas.Later Hill told Perrythat Rutland had given him $25 for the trip.Rutland was again disturbed by the extreme methods used onBaer and the motion picture projectionist on August 9.WhenPerry visited Rutland's home that night to report the day's achieve-ments, Rutland remarked, "God damn, you boys got it hot now.This town is really on fire.You better lay low."The followingmorning Perry saw Rutland at the plant and received from him $25in cash with directions to take Earl and Bob Johnson, the principalparticipants in the treatment of Baer, and Worley, active in the Baerand motion picture incidents, out of Dallas.Earl Johnson was already in hiding at McKinney, Texas, becausethe police had made a record-of the license number of his car and wereon guard for him. . According to Perry's testimony, Rutland hadcharacterized Johnson's car as "hot."Perry and the others orderedby Rutland to retreat from Dallas stopped for Earl Johnson at Mc-'Kinney and proceeded to a point about 35 miles outside Dallas, wherethey encamped, spending most of the money Rutland had given them 370DECISIONSOF NATIONALLABOR RELATIONS BOARDfor groceries and other necessaries.After Perry had been at the campabout 2 days, he was summoned back to Dallas and returned withWorley.A few days later Moseley fraudulently obtained new licenseplates for Johnson's car, using money given him by Rutland to paythe license fee.The following Saturday Abbott, Rutland, and Perryand their wives drove to the camp in Abbott's personal car. Furtheraccording to Perry's uncontroverted testimony, Rutland cautionedEarl and Bob Johnson that they were "real hot" and directed themto leave for a more distant point in South Texas. In the presence ofthe visitors he handed them $50 to defray the cost of their enforcedjourney and sojourn.The Johnsons went to Galveston.When the police could not be eluded or when Rutland and the policeofficers staged an arrest by prearrangement, as was the case after theSowers and Bowen assaults when Rutland asked three of the assailants"to take a rap," 23 funds were needed for the payment of fines, forlegal fees, for bail bonds, and for other incidental purposes.Part ofthe burden of this phase of the risks incurred by the outside squadwas borne by the respondent's Dallas employees. In July of 1937Rutland told Perry that a jar would be placed in the plant to "collectsome money in case we needed it for anything." Perry testified thatalthough he did not go into the question with Rutland of the dispo-sition to be made of the monies collected, he knew they were to beused for lawyers' fees and the payment of fines in connection with"beatings and fightings that was going on." "That is what we put itout there for," he testified concerning the purpose which he andRutland had in mind. Starting on or about July 16, 1937, and forseveral pay days thereafter a gallon-sized jar, resembling a pickle ormustard jar and referred to during the course of the hearing as "thepickle jar," appeared on a stand near the time clocks and bore thesign "In case."After he received his pay and prepared to leave theplant, each employee had to pass the time clocks on his way out. Onsome of these occasions Perry stationed himself at the jar and told theemployees to "hit the jar."On other occasions Claud Dill sat nearthe jar and directed the men, including such members of the outside23The farcical manner in which prearranged arrests were conducted is well illustrated by the procedurewhich followed the lodging of complaints with the police by Sowers and Bowen who had suffered felonioustreatment at the hands of the squad,When Rutland learned of the complaints, be solicited Ray Martinand Jack George as volunteers for arrest by asking them if they were willing to "take a rap "When theyoffered their services, he asked George to select a third squad member and George enlisted O. B. (Buddy)Daniels.After the selection had been made, the volunteers and Moseley and two police officers assembled inthe showroom at the plant.Mosely told the three squad members, according to George's testimony, "to goahead on down there, and everything would be taken care of " The entire group then repaired to the drugstore across the street from the plant for a drinkAs they sat drinking and conversing, the police officersinformed the volunteers that they were being escorted to the police station "for whipping a couple of fellows "When they finished their drinks, the police officers and the three squad members proceeded by automobileto police headquartersOn the way the officers jocularly advised their companions that "if you boys havegot any blackjacks, you had better get rid of them " At the police station Sowers and Bowen identifiedthe three men as some of their assailants,Moseley provided a hail bond for George, and when the threecases cameto trial they were dismissed, FORD MOTOR COMPANY371squad as were present, to "pitch in pretty heavy," explaining thatfunds would probably be needed to pay fines "for the boys on theoutside."One employee testified that he saw Rutland standing bythe jar on one pay day, while Moseley's testimony is that at anothertime he observed one of Perry's assistants standing guard at the jarand compelling contributions by reminding the employees as theypassed it, "Wait a minute; hit the jar."Although some of the em-ployees who testified stated that they were not certain of what thewords "In case" meant, they understood that the collections were tobe used to protect the outside squad members.Other witnesses sointerpreted the meaning of the sign.Contributions ranging from5 cents to $5 were made by the employees to the "pickle jar" as aresult of the manner in which, as one witness testified, they were"drumming up that business." The record does not indicate, however,what proportion of the employees were thus coerced into returningpart of their wages to the respondent.After each day's collection had been completed and the regularemployees had left the plant, Perry carried the jar into Abbott'soffice and proceeded to count the day's returns with Abbott andRutland.According to Perry's testimony, he saw the money turnedover to Leon Armstrong, Abbott's secretary, and heard Rutlandinstruct Armstrong to "keep the money so it would be in the poolthere where, if they needed it for anything, why, he could get themoney from him and give it to the boys, if they needed it." Perryheard Abbott issue similar instructions to Armstrong.ThereafterArmstrong deposited the money in a local bank where he had for thatpurpose opened and maintained an account in the name of "LeonArmstrong, special."The bank records show that deposits were madeon six occasions, starting on July 19, 1937, and ending on September7, 1937, in currency and checks and that the six deposits covered atotal of $412.57.24Against this total, the bank records further showthat withdrawals of an equal amount were made by check betweenJuly 22 and October 1, 1937, when the account was closed.A detailed account of expenditures made from this fund is not to befound in the record, as Armstrong was the only person with an inti-mate knowledge of those details who testified.His testimony on thispoint is, however, incredible and the Trial Examiner so found.Hetestified that the account had been opened and maintained with hand-24Among the checks deposited were two drawn by the Ford Motor Company. One of them, datedAugust 20, 1937, was made out to R J. Johnson in the sum of $59 55 with the notation "Exp Repts 8-10-37through 8-17-37"; it was endorsed by R J Johnson and carried the further endorsement "Leon Armstrong,Special."The other was made out to Earl Johnson in the sum of $38 25, bore a similar date and notation;and was endorsed by the payee and by "Leon Armstrong, Special " These two checks appear to havecovered the expenses incurred by Bob and Earl Johnson in the course of their hiding out after the BaerassaultA third check was drawn by the Southwestern Bell Telephone Company and was identified asthe R. L. Lancaster deposit refund received by Dill in connection with the Houston wire-tapping incidentand given by him to Armstrong. It would thus appear that Abbott and Rutland attempted to reimbursethe account for monies drawn against it for the purposes indicated on the checks. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDfuls of various kinds of currency given him by Perry and Dill, whichhe did not count but which he merely deposited as an emissary ontheir behalf.He denied that Rutland or Abbott had any connectionwith these transactions and stated that he drew checks against theaccount from time to time at the request of Perry and Dill.Asalready indicated,Perry's testimony does not corroborate this part ofArmstrong's story.Armstrong protested at the hearing that he hadno direct concern with the fund and stated that it was his under-standing that the checks which he drew against it were used by Perryand Dill to buy flowers for ill or bereaved employees, to pay the rentof distressed employees, to pay the funeral expenses of deceased em-ployees, and to perform other services of a charitable nature.Hecould, however,recall no instance in which he had issued a check toa florist, or doctor, or landlord, or to any other possible source whichsupplied the various gratuities.In reply to a request of counsel forthe Board,he professed an inability to produce vouchers,cancelledchecks, or stubs, claiming that he had destroyed these as was hishabit in connection with such items generally.It was not until thebank, upon request,produced the original deposit slips and an item-ized statement of the amounts withdrawn and the respondent, uponrequest, produced two cancelled checks made out to R. J. Johnsonand Earl Johnson that Armstrong'smemory became somewhat cleareras to the purpose for which at least part of the funds had been used.In this connection he stated vaguely that he believed Earl Johnsonhad told him at one time that he had used some of the money in theaccount for his own purposes.He persisted,however, in stating thatmost of the money had been devoted to philanthropic causes of thekind already mentioned.We are entirely unconvinced by Armstrong'sexplanations and are compelled,under the circumstances,to disbelievehim and to find that the funds collected in the "pickle jar" were usedto pay fines, attorney's fees, and bail bonds incurred on behalf of theoutside squad.We find also that the respondent coerced its employeesintomaking contributions toward this end by stationing at the jarmembers of the outside squad, known to the employees for their strongarm methods and intimidatory tactics, who commanded them to "hitthe jar" upon pain of being suspected of harboring C. I. 0. sympathiesand being subjected to the treatment given to fellow employees uponwhom similar suspicion had fallen through other means.e.Dissolution of the outside squad; supineness of the inside squadsThe organized activities of the outside squad ended with the closeof 1937.Perry testified that, from the time he and Worley had beendelegated to general espionage and surveillance during the early partof the year and until the end of 1937,he performed no regular workfor the respondent.This entire period was devoted to "outside" FORD MOTOR COMPANY373work.In addition to the pay increases they had received upon recom-mendation of Abbott and the words of praise uttered by Rutland afterparticular successes achieved by the outside squad, the general accom-plishments of prominent members of the squad were recognized byAbbott in the same manner as those of departmental foremen who haddevoted themselves to usual plant and production problems.' OnDecember 24, 1937, Abbott, in his official capacity of plant superin-tendent, wrote identical letters of acknowledgement and greetings toall departmental foremen and to Perry, Bevill, and two other membersof the outside squad'.The letter read' as follows:RING OUT THE OLD, RING IN THE NEWThat statement covers a lot of territory,' and it means that youpersonally have taken many steps, so to speak, since last Decem-ber 25th.For your various steps toward better cooperation; a betterunderstanding among your co-workers, and the best organiza-tion in the Company, I wish 'to express sincere appreciation fromthe writer and from the Company.I know that you have on many occasions tackled problems thatseemed difficult to solve-but you made the grade.Though youmay not have realized it, your efforts and ability to carry' onenabled the Dallas Branch to pass `another milestone and-hangup the sign "PRODUCTION NOT INTERRUPTED."That too coversa lot of territory.I thank you for your-genuine loyalty to 'the Company and foryour individual accomplishments to maintain harmony andefficiency in YOUR Branch.You kept the Dallas Branch aheadanother year, in more ways than one.LET'S CARRY ON.With best regards, and the Season's Greetings, I amSincerely yours,s/W. A. ABBOTT,Superintendent.By the beginning of 1938 the outside squad ceased functioning as agroup and its members returned to ordinary work at the plant. Itwas not formally disbanded, however, until some time in 1938, when,according to Bailey who figured prominently in the drug store affrayof June 23, 1937, which had brought the squad into being; Rutlandassembled a group of about 15 members of the squad in his office.Although Bailey does not appear to have been one of Perry's regularattaches he was nevertheless present, as his testimony which we haveno reason to disbelieve indicates.Rutland addressed the men andtold them that "everything was just about over with," that everybody"was satisfied the way us boys handled ourselves," and that "youwere paid for what you done."He then asked the group if any of323429-42-vol 26-25 374DECISIONSOF NATIONALLABOR RELATIONS BOARDthem was dissatisfied with the manner in which he had been treatedand heard no complaints or grievances.With this finale the outsidesquad was disbanded as an organized arm of the anti-union campaignat the Dallas plant.According to the testimony of Tucker, the inside squad organiza-tion continued to function actively through part of the year 1938,until "its usefulness was gone." "We kept it alive a good longtime," he replied to a question of the Trial Examiner. It held nomeetings during 1939 because, as Tucker explained further at thehearing, "We have had no occasion to have one." From evidencewhich we shall discuss in another part of the case it is clear thatthese groups were revived informally from time to time during 1939 25At the meeting in 1938 which officially disbanded the outsidesquad Abbott and Rutland apparently believed that their obligationsto those present had been fully discharged with the statement thatthey had been paid for their work and with their silence in the faceofRutland's question as to whether any of them was dissatisfiedwith the treatment he had received.No cause for dissatisfactiondeveloped until about the middle of 1939 after Moseley had beenremoved by the respondent's main office from his position as headof the factory service department and Rutland had been elevatedby that office to the vacancy thus created.The reason for thechange in the personnel set-up, which was effected iri April or May1939, was that the Dearborn office had learned of a wave of theftsof company property at the Dallas branch and, upon investigation,disapproved of the way in which Moseley had attempted to deal withthat situation.As the new factory service foreman, Rutland, unlikehis predecessor, worked closely and in apparent harmony with Abbott.That the debt which these two men owed the strong arm crew fortheir past services was considered by them as completely extinguished,first became evident when Longley and Tommy Lewis, another squadmember, were discharged in May 1939.Thereafter Perry was in-volved in a dispute with Rutland and was discharged on August 9or 10.As the leader of the strong arm activities who had been told byAbbott and Rutland during his assignment to that work that Weis-meyer had promised him and the others protection against hazardsincidental to those activities, and security of tenure, Perry believedthat his discharge was a violation of those representations.Con-sequently, shortly after the termination of his employment, hedetermined to confront Weismeyer and other important officials atthe respondent's main office with the details of his work as leader ofthe squad and with the broken promise of protection and security,25See subsectionB, infra. FORD MOTOR COMPANY375in the -hope that lie might be restored to employment. "I got a'dirty deal and I wanted to get it straightened out," he testified.'Toward that end he made three trips to Detroit and Dearborn duringthe months of August, September, and October. - He took with hima scrapbook he had compiled of newspaper clippings on the work ofthe squad, a list of the men assigned to him which had been typedby Abbott's secretary, and the congratulatory letter sent him byAbbott for Christmas of 1937.On two of these trips he was accom-panied by Jack George, one of his former strong arm aides.AlthoughPerry's testimony as to all the assertions he made to the Dearbornofficials 26 and as to which of the latter he saw on each of the trip'sisnot altogether consistent, his testimony as to all material state-ments made to these officials about the activities of the squad wasuncontradicted and unimpeached.We consequently credit thosematerial statements.The first official Perry sought out and with whom he had an audiencewas Everett Moore, first assistant to Harry Bennett in charge of therespondent's personnel affairs for all plants.When he explained toMoore the nature of his mission against the general background of theevents of 1937 and showed him the papers he had brought with him,Moore replied, "Well, that is out of my line," and referred him toWeismeyer and Chuck Bernard, head of the respondent's branchfactory service departments.Moore did, however, take. Perry'saddress and promise to investigate the situation in Dallas.There-upon, Perry visitedWeismeyer and Bernard and laid his complaintbefore them.Perry mentioned Abbott's name and Rutland's nameseveral times in talking about the squad's activities.When Bernardexamined the data Perry had brought with him he inquired as to howPerry had obtained letters signed by Abbott, and Perry replied thatAbbott had given them to him.The reply led Bernard to commentthat, "I thought Rutland was in charge of it." Perry explained thathe was in charge on the outside, while Rutland was in charge on theinside and also gave orders to the men on the outside.After Perryhad related his story, Weismeyer's rejoinder was, "Well you got paidfor it, haven't you?"When Perry indicated an affirmative response,Weismeycr continued, "Then, what do we owe you, then?"How-ever, Perry left Dearborn with the expectation that one of the threeofficialswould visit Dallas and attempt to rectify the wrong lie be-lieved had been done him.'The other visits were occasioned by the failure of the Dearbornofficials to appear in Dallas, by Bevill's precipitate resignation of his26 Some of the respondent's central officials have their offices in Detroit, while others are stationed in theadjoining town of DearbornSince the respondent considers its principal offices to be located in Dearborn,we shall, for purposes of convenience, refer to the two places as Dearborn, using the term interchangeably. 376DECISIONSOF NATIONAL LABORRELATIONS BOARDjob, and by an apparent plot laid by Rutland to have Perry killed.27Bevill had resigned in a panic after hearing that the Federal Govern-ment was planning to investigate anti-labor activities at the Dallasplant.He had earlier served a term in the penitentiary and feltthat "he couldn't stand another rap" if discovery of his strong armactivities should lead to his reincarceration.Thus on the third tripPerry was accompanied by Jack George, who had, according toPerry's testimony, been discharged because of his first visit to Dear-born with Perry, by Bevill, who wanted to be saved from anotherterm at the penitentiary, and by one Cecil Worley, not related toWarren Worley, who had been designated by Rutland to lay a trapfor Perry and "put him on the spot and kill him," according toWorley's testimony.Worley had made known to Perry Rutland'splans in this regard. - The group talked to Harry Bennett's secretaryin the anteroom of Bennett's office after Worley had succeeded inarranging for an appointment with Bennett in advance of the visit.The secretary relayed statements made by the men to the occupant ofan adjoining office, whom they did not see but whom Perry believedto be Bennett.During the course of this interview Bevill toldBennett's secretary, according to Perry's testimony, that "he was oneof the strong arm men, and he would take men out and pistol whipthem, and blackjack them, and kidnap them and all, and beat themto death, and kicked them out half dead."George joined in Bevill'saccount by stating that "he was in on some of it, and helped tar andfeather a man." Perry, who had been announced to the person whomhe, believed to be Bennett by the latter's secretary with the words"Fat Perry is here again," showed his scrapbook and the list of thestrong arm men to the secretary. Finally the secretary emerged fromthe other office with a letter which he handed to Bevill for delivery toMoore.We find, as is reasonably implied by Perry's undenied testi-mony,, that the secretary served as an intermediary between HarryBennett and the four visitors in the anteroom and that Bennettlearned through his secretary the matters reported by those visitors.After leaving Bennett's secretary, the group went to see Moore, andBevill handed him the letter.Moore again promised to go to Dallasbut none of the group who talked with him in Dearborn thereaftersaw him in Dallas.Perry stated at the hearing that during thesevisits he had recounted in great detail to one of the three officialswhom he saw the history of the organization of the outside squad,including the first meeting with Rutland in the "dark room" on June25; 1937.He could not, however, recall definitely to which of thethree he had made these statements.27Since the plot, if any, is not material to the question of the unfair labor practices committed by therespondent but merely indicates the extent of the respondent's attempts to avoid prosecution for those prac-tices, we do not deem it necessary to discuss the testimony on this point and refer to it only to explain themotives underlying the third trip and to account for the constituency of the group which made that trip'. FORD MOTOR COMPANY377In December Perry and Bevill were transferred to the respondent'splant at Long Beach, California, and the respondent's records statedthat the transfer in each case was "due to his health." Jack George,CecilWorley, and Tommy Lewis, who had been: discharged togetherwith Longley, were returned to their jobs at the Dallas plant: _Longley, the first of the outside squad to be discharged, had inOctober 1939 sought out one of the Board's field examiners in FortWorth, Texas, and told him the story of his connections - with therespondent's anti-union program of 1937.The Dallas News, aDallas newspaper, had shortly before refused Longley's request topublish the story because it had allegedly lost its news value.6.The respondent's defense to the testimony elicited at the hearingAlthough Abbott, superintendent of the Dallas plant during theperiod under consideration, and Rutland, general body foreman,were the officials directly associated by the witnesses with the initia-tion of the early program of general espionage and surveillance andwith the integration and expansion of that program by the organiza-tion of the outside and inside squads, neither of them whs called bythe respondent to testify.Abbott was at the time of ' the hearingserving as superintendent of the respondent's branch at Richmond,California, and Rutland was still at the Dallas plant in the capacityof factory service foreman but substituting temporarily as generalbody foreman.Moreover, none of the three Dearborn officials withwhom Perry and his companions had talked at length in the courseof their visits to the main office in 1939 testified at the hearing.Nordid any other Dearborn officials appear as witnesses.The eventsand circumstances hereinbefore set forth are clearly linked with theoutside and inside squads and are, unless we have indicated other-wise,based upon the uncontradicted testimony of Perry, Bevill,Longley, Jack George, Richard Liston, Beck, and others who directedor participated in those events and upon the uncontroverted ,state-ments at the hearing by victims 'of the numerous outrages, acts ofviolence, and general lawlessness perpetrated by the outside andinside squads.The Trial Examiner found the testimony' of all thesewitnesses to be credible and we find similarly.The only person acting in an important official capacity at theDallas branch during 1937 who was called by the respondent as 'awitness was C. B. Ostrander, the branch manager in charge of alloperations at the plant and of production and maintenance personneland directly concerned with the sale of the plant's products.Ostran-der testified that early in 1937 he had learned from the manager ofthe respondent's Kansas City branch about a sit-down strike and 378DECISIONSOF NATIONALLABOR RELATIONS BOARDacts of sabotage in which the Automobile Workers had engaged atthat branch.Anxious to avert similar occurrences in Dallas andastute to prepare for such contingencies, he directed Abbott in aboutApril 1937 to distribute a few men at various points in town to gatherinformation with reference to a possible sit-down strike or antici-pated acts of sabotage at the Dallas plant.These instructions, heasserted at the hearing, were of the general nature described and didnot include interference with labor organizers by acts of violence orby other means.He admitted, however, that at the time of thedirections to Abbott he had no information as to organizationalactivities in the Dallas plant or as to plans to unionize itAfter thedirections to Abbott, his testimony continued, the latter reportedto him that he had stationed it few men in town.Then from timeto time before the assault on De Louis and Guempelein Abbottinformed him generally of the presence of some C. I. O. men in Dallasand specifically that he had been advised by an official at the KansasCity branch of the imminent arrival in Dallas of persons planningtoorganize the respondent's plant.Ostrander did not, furtheraccording to his testimony, require Abbott to advise him with par-ticularity about the manner in which he had carried out Ostrander'sdirections, leaving the details and the selection of the men to Abbott;nor did he inquire of Abbott whether he had chosen Rutland toassist him.He admitted, however, having known that Perry wasone of the men Abbott had selected and that lie was acquainted withPerry "because be was of such a size and I had seen him at rodeosand different places "When the wave of violence hereinbefore described swept throughDallas during the summer and fall of 1937, Ostrander's testimonycontinued, he read accounts in the newspapers and heard rumorsattributing the various manifestations of that violence to Ford em-ployees.On each occasion lie would summon Abbott and ask forinformation.Thus after the attack on De Louis and Guempeleinwhich led to the formation of the outside squad he asked Abbott whathe knew about that incident and Abbott replied that he had beeninformed that the persons assaulted were C. 1. O. men and that the"fight" had started after an argument between those men and Fordemployees.Abbott explained to his superior that the employeeswere not on duty at the time and that he had no control over themunder those circumstances.The witness thereupon cautioned hissuperintendent that "we didn't want any fights or violence aroundthe branch or any place in the city" and directed him to stationadditional guards around the plant to protect company property.Thereafter whenever Ostrander read newspaper accounts or heardrumors of violence in which Ford employees were involved he woulddemand an explanation from Abbott who would reply that he had FORD MOTOR COMPANY379 'questioned several people but was unable to obtain an admission ofguilt from any of them.The respondent's Dallas plant manager recalled specifically havingread in the newspapers about the beating to which Houston hadbeen subjected and about the arrest in that connection of Bob John-son, Earl Johnson, and Hill.Questioning of Abbott merely evokedthe explanation that the men had already been interrogated-and thatthe bearing had occurred in self-defense while the attackers were noton duty.The account of the tarring and feathering of the motionpicture projectionist on August 9 had "upset" Ostrander considerablyand on his own initiative he called in a number of men in an effort toascertain the identity of those responsible for that action but he wasanable "to pin anything definite on any individual."Although thegeneral tenor of Abbott's report to his superior on several occasionswas that the Ford employees implicated in the acts of violence wereoff duty and had committed those acts in "personal fights" arisingout of arguments about the C. I. 0., Ostrander's testimony proceeded,he issued a general warning to Abbott that failure on the part of anyemployee, including Abbott, to prevent "fights on the outside"would be punishable by dismissal.Ostrander repeated these warn-ings, stating to Abbott on one occasion that if he ever learned thatAbbott had in any way encouraged these incidents or contravenedhis instructions he would run Abbott out of the Dallas branch.Hewas entirely satisfied, however, with the explanations Abbott gavehim each time.Although Ostrander testified on direct examination that he hadnot heard the term "strong arm squad" during the summer and fallof 1937 and did not know at that time that a squad was operating inconnection with the plant, he recalled on cross-examination an inci-dent of the summer of 1937 when he accidentally pushed the wrongbuzzer to Moseley's office.The accident immediately brought Perryand two or three other squad members into Ostrander's office.Thatbuzzer, he testified, was not a part of the panel on which all otherbuzzers to other departments were located.He stated further thatifhe were to open a new department or appoint a new departmenthead he would have an additional buzzer installed on his desk.Hecould not recall when the device which unintentionally summoned,Perry and his aides was installed but stated that it might have beensome time in 1937.The record does not show that a new factorydepartment was created or a new department head was appointed atthe Dallas plant during 1937 for the performance of ordinary work.We find that the buzzer was installed by Ostrander in recognition ofthe existence of the strong arm squad as an adjunct of the plant'soperations. 380;DECISIONSOF NATIONALLABOR RELATIONS BOARDIn, response to questions about the "pickle jar," Ostrander testifiedthat he had seen it in use on one occasion and that he thereaftertalked to Abbott about it.When Abbott advised him that, "Well,the boys decided to put it up there and there is a sign on it `In case,"'Ostrander directed Abbott to remove it by saying, "Well, you'dbetter take its down."The receptacle and the attendant coercivesolicitation of employees bymen like Perry and his associatesappear, from Ostrander's testimony, to have raised no suspicion inhismind as to the purposes for which the contributions were beingexacted..We are unable to find that Ostrander- remained ignorant of, andconsequently unanswerable for, the machinations of his immediatesubordinates and the organized activities of Perry and his assistants.His admission that he knew of no organizational plans affecting theemployees under him when he directed Abbott to station men aroundDallas, presumably to gather information on an impending sit-downstrike at the plant, is sufficient to establish, and we so find, that thosedirections in fact were,for the conduct of general espionage and sur-veillance of the kind performed by Perry and Worley.This conchi-sion is further borne out by the vagueness of his testimony on the kindof reports Abbott made to him concerning compliance with thosedirections.A branch manager charged with the responsibility ofprotecting plant property and maintaining an uninterrupted output ofthe plant's product would not have relied solely on the unsuperviseddiscretion of his superintendent when those vital functions were beingthreatened.We also consider unworthy of belief the testimony con-cerning his efforts to determine the possible implication of Ford em-ployees in the acts of violence which had been openly and widelyperpetrated by the strong arm crew and which were made the subjectof considerable newspaper publicity.It is incredible that, if Ostranderwas,in fact seeking information about these serious matters, he wouldhave been satisfied with Abbott's specious explanations or would nothave suspected Abbott himself of implication and executed his threatof -dismissal.Had he warned Abbott on numerous occasions, as hetestified that there was to be no violence at the plant or anywhereoutside he would, after Abbott had failed, have taken measures on hisown initiative,to prevent the acts which occurred in such profusionand reflected, unfavorably on him and on the respondent.28 - Moreover,the paucity of his testimony as to the "pickle jar" and his lack ofcuriosity as, to the purposes for which funds were being collected inthat unusual manner indicate an awareness of those purposes, if histestimony concerning the colloquy he had with Abbott about thatreceptacle is to be believed at all. Installation of the buzzer which28Cf, however,Matter of Swift & CompanyandAmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, Local No.641,and Ln,tedPacking House WorkcrsLoealIndustrialLn:on No300, 7 NL R. B 269,enf'd as mod.,Swift & Co v. N. L. RB., 106 F. (2d) 87 (C C. A. 10), rehearing denied 106 F. (2d) 94. FORDMOTOR COMPANY381summoned Perry and his aides also points to Ostrander's knowledge!of the, -existence of the outside squad and of his 'recognition of theiractivities'as a new and separate aspect of the plant's operations.;,.For,-each of these reasons we find that.Ostrander authorized-andapproved the action undertaken by Abbott and Rutland and executedby Perry and Worley and the others during 1937.7.Conclusions as to, general espionage and surveillance and theoutside and inside squadsWhen the Act became effective on July 5, 1935, it invested' withlegal' sanctions a prevailing public policy which recognized the exist-whom they, employed. It declared that thenceforth-employees werefree' to organize themselves into unions of their own choosing without`interference by their employer and imposed a corresponding duty' onemployers to refrain from insinuating themselves in any way into''theorganizational freedom of their employees.Just as employees: werelabor to those who, accepted it, to dictate or even suggest the 'patternof organization 'or the terms of operation of their employer's businessor the `nature of his business relationships,' employers were after theeffective date of the Act correlatively restrained.The policy',thusenacted ' as, particularly applicable to large business, structures, inpower and bargaining strength, was in a position to override- the willof his 'employees as to any aspect of their 'personal lives. °'Iri thiscategory stood employers like the respondent.Had Henry Ford, and his subordinates who executed and dii ectedthe personnel policy incident to the far-flung operations of the respond-ent,'been interested in conforming with the law, they' would have, ifthey had not done so earlier, assumed the simple obligation of'forbear-tions' and its general' policy emanate from its main office, the kind ofinaction oil the part of employers which the 'At clearly contemplates'''could have been achieved with little effort throughout the respondent's'they determinedly sought to defy the law by formulating and sanction-ing a'highly integrated and amazingly far-reaching program 'ofinter-ference, restraint; and coercion, referred to by Claud'Dill as'a "war,"in an' 'orbit within which the Congress had declared, that employeeswere entitled to enjoy unhampered freedom.`Iii 1937; when'the Automobile Workers showed signs of'attemptingto extend its jurisdiction 'to'some of the respondent's plants and dem-areas, the propitious moment for the practical application, of the. pro- 382DECISIONS OF NATIONALLABOR RELATIONS BOARD-gram of opposition and of the personal predilections of Henry Ford,as' the latter are described in the respondent's answer to the complaint,had arrived.Literature embodying Henry Ford's attitude on union-,ism, including the pamphlet "Ford,Gives Viewpoint on Labor," waswidely distributed, as we have found in other cases involving the re-spondent,29 among all employees in a manner calculated to, impressthem with the peril in which they placed their jobs if they deviatedfrom the course clearly implied in the'printed words of their employer.In Dallas, as demonstrated by the acts of Ostrander, Abbott, and1Rutland, high-rapking, local, officials operating under the supervision ofthe Dearborn office, the program was in its early stages prophylactic innature and aimed at maintaining thestatus quoof non-organization.Thus general espionage and surveillance of the kind exercised by Perryand Worley represented the initial aspects of the program. Until DeLouis and Guempelein made their appearance in Dallas on, June 23,1937,, and, threatened the stability of thestatus quo,no more was re-quired. Thereafter, however, more overt and drastic measures directedat instilling a deep-rooted fear in the hearts of the employees and cal-culated' to forbid entrance, into the territorial confines of Dallas topersons who might attempt to dissipate that fear became necessary."O The need was met by the creation of the outside and inside squads,whose, thoroughness and extravagance of method achieved a swift anddecisive victory for the respondent in the "war" it had declared againstthe,Act,and against those who sought to avail themselves of its guar-antees. ,,,;;The extreme and indiscriminate ruthlessness and organized gang-sterism characteristic of the anti-union program executed in Dallasand, its, concomitant interference with the right of freedom of speechand assembly,are dealt with at length in the Intermediate. Report andare.hereinbefoi;e,particularized to some extent. In its answer and itsbrief,the,respondent disclaims responsibility for this program.We dopot agree with this contention.The position in the plant's structuralorganization of the outside and, inside squads, which executed the prin-cipal, aspects of the program, is clear.When early in 1937 Perry was1relieved ,of his duties as an ordinary employee and was assigned by,,,Abbott and Rutland to work "on the outside" with Worley, who had,,,arrived from Detroit for special non-production duties, the founda-tions,of a new department requiring new and different functions,had,been laid at the Dallas'plant.Moseley's encouragement,of espionage,.as head of the factory service department also pointed to the samedevelopment. The department became definitely established with the.,,formation of the outside squad and was recognized by Ostrander as,an armof the plant's operations.At its head stood Rutland who re-;ceived his orders immediately from Abbott, whose operations in turnSe I e' footnotes 8 and 9, supra. FORD MOTOR COMPANY383.were approved by Ostrander. It was comprised of workers,whose;field;of duty was to'extend beyond the limits of the respondent's, property;whose requirements for the job were confined to physical stature'andp 'brute force; whose, working tools were produced ins the plant's main-tenance department' in the form of blackjacks; who,were,extendcdprivileges at the plant not normally available to ordinary employees;who drew the prevailing rate of pay and became the recipients ofgeneral wage increases granted to all employees and of special!merit,increases warranted by the quality of their performance in'their,new ,tasks; who evoked the praise of their superiors when any particular;assignment was successfully accomplished; and who were covered ,,by, -a rather crude form of insurance against the risks of apprehension at,-,;tendant upon their particular occupational, du ties. It is thus apparent'that all activities of the employees engaged in this new and different'work came, within the scope of their employment and were performedon behalf of the respondent. As an adjunct of this additional, depart-ment, Rutland established and maintained, the inside squads, whosefunctions were approved by Abbott and Ostrander as a, means of sup-,plementing the duties of their counterpart, the outside, squad.Therespondent is consequently clearly answerable for the espionage andssurveillance engaged in by Perry and Worley, and others and for. theactivities of the outside and inside squads, all of which were directed.by those who represented the respondent at the Dallas branch, and,the brief is hereby found to be wholly untenable.3o.The record indicates, in addition, a broader basis of responsibilityand negatives the respondent's disclaimer of knowledge, and approval.by the central officials in Dearborn.Worley was transferred from.De-troit to Dallas and was almost immediately assigned to full-timeiespionage work and later to the outside squad.As we have found, his,transfer was effected by Weismeyer of the respondent's, main -,,officefor the purpose of his assignment to the work in which he engaged at.Dallas during 1937.These circumstances indicate plainly, , thathelped to execute, the anti-union program about to be launched atDallas.Again 'connecting this important official of the respondent,with the activities, of the outside squad is P,erry's. uncontroverted'testimony that Weismeyer was present in Dallas during the periodof the squad's operations and conferred with Abbott and Rutland;'through whom he promised protection to the members of the,squadtiA less specific acquaintance of the main office with the carefullyplanned system of dealing with union activities in Dallas is evidentfrom the statement made to Perry in Dearborn in 1939 by Chuck10Mnlter of The Serrick CorporationandInternationalUnion,United AutomobileWorkersof America,LocalNo469,8 N. L. R.B. 621, enf'd.International Association of Mactimsts.v.N L R B,110 F (2d)29 (C. A.for D.C ), cert.granted,60 S. Ct. 721. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDBernard, bead of all factory service operations performed by the re-spondent, -that he thought "Rutland was in charge of it."We havealso found that the distribution of "Ford Gives Viewpoint on Labor"was directed by 'the respondent's main office and constituted 'a partof the anti-union program executed'in Dallas in 1937.Were'these significant elements of actual planning and approval bythe Dearborn office absent from the record, we should nevertheless becompelled to find that the-respondent's ranking officials had knowledgeof the far-flung and notorious performances of Perry and his assistantsand of the connection of the respondent's Dallas officials with thoseperformances.The record shows 'that all plants operate pursuant to ahighly'centralized control exercised by the respondent's main office.the-'central factory service department'in Dearborn learned of thoseTheirfindings led to the displacement of Moseley as factory service foreman,.It is consequently hardly conceivable that the Dearborn'office did not,learn of the more serious acts performed by its Dallas employees, during'the year 1937, particularly since the press attributed those acts toFord workers and since the respondent's good will was vitally affected.,'Had the respondent's principal officials in fact been entirely, ignorantof the Dallas procedure until Perry's visits to Dearborn in the summerand fall of 1939;' it' is not unreasonable to assume that, af'they dis-approved'of the extreme insubordination of the Dallas management,'they would have been outraged by Perry's story and would immedi-ately have initiated an investigation to be followed by the imposition ofserious penalties upon the principal offenders.However, as of the dateof the hearing Abbott was serving as branch superintendent' at' ,theRichmond, California, plant; Rutland had been elevated by Dearbornto the position of factory'service foreman; and Ostrander-still retainedthe office of branch manager. ' These facts indicate at least an unequiv-ocal ratification by the respondent's main office of the 'acts of: its im-'mediate subordinates in Dallas.''We consequently find, as did the Trial Examiner,' that the%respond-,ent formulated, directed, approved, had knowledge of, and ratifiedthe plan of organized anti-unionism and its-manifold incidents preva-lent in Dallas during the period under consideration.We find also,'forthese reasons and because of the' responsibility which it must, assumefor' the' acts of those who represented' it among its Dallas ,employees,that the 'respondent interfered with, restrained, and coerced its em=ployees' in the exercise of the rights guaranteed'in Section ,7 of theAct.31 .31Seefootnote 30,supra. FORD MOTOR COMPANY,385B. The discharges,1. .Discrimination against William A. Humphries as to hire and tenureof employmentHumphries was first employed-by the respondent at-Dallas-inJuly 1936 in connection with, an exhibit conducted by it on the fairgrounds in that city. In March 1937 he was transferred, to thefactory service department at the plant, working thereafter as helperon the trash truck, as relief watchman; and, as, first-aid attendant..He was not a member of any labor organization, and no complaintsimmediate superior, or by any other official.On August 16, 1937,'his wife, a member of the Millinery Workers and employed by one. ofthe Dallas millinery shops, participated in a strike called by theMillineryWorkers against employers whose business was in no- wayconnected with the respondent..' i, .When Humphries arrived for work on August 17, 1937, he foundthat his time card was missing from the rack and was informed-by theemployment office that' Moseley wanted to see him.,Moseley ex-plained the absence of the time card by stating that the-respondentwas reducing its staff and that Humphries would therefore have to the'laid off.Although Moseley did not promise Humphries: reemploy-ment, he told him to return to the plant in a few days and thatihewould make an effort to find some work fo'r Humphries., 'On- August19Humphries attempted, to return to the ' plant'. ' While he wasstanding on the sidewalk outside the plant, Bevill approached him and'asked him what he was doing there.When Humphries replied thathe had returned to see about reemployment, Bevill ordered him "toget the hell away" and to "stay away" from the plant. - Humphries-'asked Bevill the reason for the warning but Bevill did not explain.'The following day Humphries again returned to the 'vicinity of-,theplant and stood across the street'.Bevill approached him again andsaid, "I thought I told you to'stay away from here."Humphries'protest that he was not on, Ford property and that he was thereforeentitled to enjoy the right' of freedom of movement brought the furtherwarning from Bevill that three members 'of the outside squad! whomhe' pointed' out to, Humphries on' the street had. been ta'lking' abouttaking him to one of the whipping places but that Bevill Etd'dissuadedthem.Bevill'added' that, since he did' not know how 'long 'he'couldrestrain the squad members, Humphries had better "get awayand"stay away" from the vicinity of -the plant.inquired as to the reason for his banishment and Bevill replied; "Well,if you weren't so damn dumb you would know why." 'When $um- 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the rhetorical question, "Well, your wife works at the milliners,don't she?"Believing that his wife's connection with the Millinery Workershad been the cause of the termination of his employment, Humphriesrequested his wife, to go to the office of that organization and ask that,her,application'card be destroyed.His wife informed him later that,she had -complied with his request and that she-had personally wit-nessed the tearing up of her card.Then Humphries himself went tothe' office of the Millinery Workers and asked for a letter stating, thatneither he nor his wife was affiliated with that organization.OnNovember 11-, 1937, Arvil_Inge, Dallas representative of the MillineryWorkers, wrote.and handed to Humphries a letter addressed to the,latter stating that his wife, Evelyn Humphries, "is not a member ofthe Millinery Workers Union Local No. 57 of Dallas Texas".Hum-phries gave the letter to Moseley who said lie would show it toAbbott.Humphries was not at any time thereafter, restored towork.',,,Moseley, testified as follows concerning Humphries' employmentand its termination: Humphries had worked under the supervision ofMoseley, who found him to be a satisfactory employee.On August06 or, ,17, 1937, Rutland told Moseley that he had discussed withAbbott the fact that Humphries' wife "had something to do withunion activities" of theMillinery,Workers and that Abbott haddirected,the discharge of Humphries.Moseley's comment to Rutlandwas, that 'he had not known about Mrs. Humphries' union activitiesSaud that "if ,he [Humphries] was that kind of a rat I didn't want him."He promised Rutland "I will sure as hell take care of it" and theneffected the removal of Humphries' time card from the rack.When-Humphries asked Moseley to explain the absence of his card, the latter,,told him that it was necessary to lay off some employees and that Hum-phries 'was among those laid off.Moseley assured Humphries thatthere was nothing wrong, with his work and, in reply to Humphries'question as to the 'chances of his reemployment,, stated that he wouldbe glad to have Humphries keep in touch with him. Thereafter,Humphries, brought Moseley the letter of the Millinery Workers and.Moseley gave it to Abbott.Moseley's testimony on this point, likethat, of Humphries, was uncontradicted and we find it to be credible,as,did the Trial Examiner.The respondent's answer to the complaint alleged that Humphries",was laid off for lawful reasons."Neither Rutland nor Abbott testifiedat the hearing: In purported, support of the answer and in an at-,;tempted contradiction of the testimony of Humphries and Moseley,,the respondent offered, in evidence a copy of the "Termination of—Service Record" of Humphries, which indicated that the original hadbeen signed by Moseley and approved by Abbott.The reason for the FORDMOTOR COMPANY,387-,:-termination of Humphries'employment was stated on the copy,to 'be.`"Reduction in Personnel."The respondent's employmentmanager,who had not served in that capacity during 1937,testified that.a checkof the respondent's records made by him before appearing'as a witnessrevealed that four employees had been laid off'during the'week''in'"'`which Humphries'employment had been endedthat two of the Other:three had worked in the stock department and do the chassis''liiie; 'factoryservice department.No explanation of the reason for the other ]tiycalled by the respondent and no attempt, other than the entry on','Humphries' termination card, was made to establish the're'sp'ondent'sclaim that a reduction of personnel was in fact necessary in tlio'faetoryservice department.The employment manager testified further thatemployees who are laid off are customarily recalled to esch departnmcintin inverse orderof their lay-offs.' ,J".! i : , , 1t``,Ostrander testified that lie knew nothing of Rtitland''oris't'toMoseley to discharge Humphries because of his wt f6'9 mcnihcrshij5issue such instructions;and that Moseleywas similarly'un,to comply with them.Had he learned, his testimony continued' that 'Humphries'discharge was caused by his wife's union connections; lie"would have restored him to his job.It is thus apparent that apart from the entry on Humphries' ter'mination card,the respondent offered no persuasive proof'in siipportof its defense to Humphries' discharge.We are unable to 'rely on thetermination card alone in the face of the convincing and uncontriidictedliability of the respondent'spersonnel records 'as established by the"false entry made on the transfer slips of Perry and Bevill.claim that the discharge of Humphries because of his wife's nibthber'ship in the Millinery Workers was unauthorized is'immaterial"to the'question of whether the discharge was discriminatory and was effcoted''by a person in it position to bind the respondent.We find that Moseleyand Rutland, clearly acted on behalf of the respondent wher'they'"brought about the termination of Humphries' employment." ' ''We find, as did the Trial Examiner, that the respondent diseliarged'1Humphries because of his wife's participation in the millineiy'strike "ofAugust 16,1937, and because of her 'other, activities on behalf 'of the Millinery Workers, thereby discriminating against Huthj ltrics'in `,regard to hire and tenure of employment,discouraginghembershipin all labor organizations,and interferingwith,restraining,and coercingits employees in the exercise of the rights guaranteed to then' in'Section 7 ofthe Act.'if , , 388- ,DECISIONS OF NATIONAL LABOR RELATIONS BOARD'and tenure ofemploymentMcGarity,was, first employed by the respondent at its Dallas plantin; Jhe fall,of, 1928,in the capacity of,.maintenance electrician.In1935,he was assigned in that capacity to the body shop and serviced ,the equipment on the body line under the immediate supervision ofC. P. Ragsdale,the chief electrician,and under the general supervisionofWT. Schumacher,foreman of the maintenance department.He ,.worked continuously,,except for a day or two, as electricianbody line until September 11, 1939, and received several wage increases,during that period. -On June,12, 1939, he joined Electrical Mechanics,Local Union,No. ,1, herein called Local No. 1, and thereafter attempted to interestsome of the electricians at the plant in,following his example.Heinvited them to attend the meetings of that organization and made,no attempt to conceal his membership.Sometime after McGarityhad joined,and before September 7, 1939, Rutland directed Bovill, a,former, member of the outside squad, to attend a union meeting of,electrical workers and to check on the presence of McGarity at thatmeeting.Rutland also questioned Curtis, an electrician at the,plant,about.McGarity's union activities.There is also evidence which webelieve that McKee, the respondent's employment manager, directedCurtis to attend a meeting of Local No. 1 and report back to him.On September 7, 1939, Claud. Dill in the company of six other em-ployees, approached,McGarity during working hours and said, "Mac,,,I see,you have joined the union.',' ,McGarity confirmed the statement,showed Dill,his membership card, and told him that he lid alreadyinformed several of the employees about his membership.. Theconfirmation provoked Dill to remind McGarity,"Don't,you knowwe, don't,like that out here?"McGarity replied that he had alwaysbeen a "union man," to which,Dill rejoined that lie would have ,toresign his position at the plant or withdraw from membership inMcGarity indicated that he would choose the latteralternative and Dill gave him until the following evening to effectuatehis choice.Late that afternoon McGarity talked to two of the,menwho had accompanied Dill and told them that he was consideringwithdrawing from Local No. 1.One of them explained that this was,not the first occasion on which an employee had joined a union; thatother,employees whose membership had on other occasions becomeknown,"run out" of the Dallas branch;and that,McGarity:would have to be treated similarly.McGarity asked,his ,informant whether it would be satisfactory if he resigned from LocalNo. 1 and received an affirmative reply.His conversation with the.other employees was of a similar vein except that no mention was made FORD MOTORCOMPANY389'.of the treatment generally accorded employees whose membershipbecame known in the plant.That, eveningMcGarity visited the,office Local No. 1 and submitted his resignation., 'The following day, while McGarity was at work and during general;working hours, one of the group -that had accompanied.Dill when. heissued the ultimatum to McGarity came up to the latter and askedhim whether he had made up his mind.. McGarity, replied that heintended,. to, terminate his union membership.A few hours later, asecond member of the group approached him with the advice that the'best -thing he could do under the circumstances was to "clear up,",aterm used at,the plant to mean the turning in of tools upon leavingthe respondent's employ."If you don't," his adviser, cautioned him,"you will have to take the consequences."Shortly after this conver-sationMcGarity told Schumacher, foreman of the maintenancedepartment in which McGarity worked, about the occurrences of that,day and of the previous day and asked whether the foreman thoughthe "was getting a ,square deal."Schumacher replied that, he knewnothing about those occurrences and when McGarity asked whetherhe ought to see the plant superintendent, Schumacher stated that. itwould be better if he saw McKee, the,employment manager.Mc-Garity testified that he went to McKee and told his story; that McKee,disclaimed knowledge and promised to investigate the matter, tellingMcGarity to return to his work.The conversation with McKee aboutwhich McGarity testified occurred on Friday ands McGarity did nothave to. report for work until the following Monday..,On Monday morning, September. 11, as McGarity approached the,employment entrance on his way to the time clock, Dill came up tohim and said, "What are you doing out here now. I thought we toldyou to stay away from out here."McGarity's restatement of Dill'sposition a few days earlier that he could retain his employment if heleft. Local No. 1 did not satisfy Dill, who contended that McGaritywould still be a "union man" and' stated, "Well, I feel ,this way about;it, like, the man who said `once a thief always, a thief.' " ' Dill, then.warned. McGarity that if he entered the plant "these fellows will .After,Dill had,,disappeared from sight, McGarity entered the plant by another door ,and after telling his story to the chief clerk went 'on his advice to see'R. S. Harrison, the plant superintendent.McGarity testified, thatwhen he reached Harrison's office he found McKee and a clerk there;that he told McKee he wanted to see Harrison; and that when McKee,asked him why he was not at work McGarity replied that he neededprotectionagainsthis fellow-workers in order to' reach the time clockin safety, recounting his experience with Dill earlier that morning.,Further, according to ,McGarity's testimony,McKee then directed323429-42-vol 26-26, 390DECISIONSOF NATIONAL LABORRELATIONS BOARDhim to wait in the main lobby until Harrison came in, at which timeboth officials would have McGarity paged.After McGarity had been sitting in the main lobby about 5 minutes,the large door opened and Dill entered with a group of 8 or 10 em-ployees, some of whom had participated in Dill's. first ultimatum toMcGarity and most of whom worked on the body line which McGarityserviced.Work for the day had already started and those men wouldnormally have been at their working stations.The men formed acircle aroundMcGarity and Dill wanted to know how many timesitwas necessary to chase McGarity out of the plant. "We meanbusiness and we are going to run you off," he explained to be thepurpose of this encounter.The group stated that they preferred tohave him leave of his own accord without trouble so that they wouldnot have to compel his exit by physical force and violence.Heacquiesced in their preference and left the plant.NeitherMcKeenor Harrison had sent for him.Late that afternoon he returned forhis pay and related the circumstances of his treatment to the cashierwho commented that he could not understand why McGarity wantedto join a union when he worked for the respondent.On September 13,McGarity testified, he returned to the plant and went to see McKeeabout his employee's badge which he thought he had left on the cash-ier's desk when he received his pay and for which employees werecharged two dollars.He explained that he could not wait whileMcKee looked for the badge, as he had a permit for work elsewhere.His next trip to the plant was made on September 20, when he wasstopped by the watchman with an inquiry as to what he wanted.McGarity replied that he wanted to collect the balance of his payand to turn in his tools.Rutland who witnessed the colloquy directedthe watchmen to permit him to turn in his tools.McGarity receiveda clearance for his tools and paid two dollars for-the badge.The foregoing account is based, unless otherwise indicated, onthe testimony of McGarity and is substantially corroborated for themost part by other witnesses.For reasons hereinafter stated, wefind McGarity's story to be credible, a finding also made by theTrial Examiner.Although Dill and several members of his group didnot testify, others who were present at the first encounter withMcGarity on September 7, or who talked with him on September 8, orwho encircled him in the lobby on the morning of September 1 ] ,were called as witnesses by the respondent and were questioned aboutothermatters relating to the respondent's claim that it can notreinstateMcGarity.On cross-examination of these witnesses bycounsel for the Board, it developed that for several days prior tothe morning of September 11 'there had been a great deal of talkingamong the men on the body line about McGarity's membership in aunion; that employees left their stations at the line at various times FORD MOTOR COMPANY391to confer with one another and to confront McGarity; and thatthe upshot of their action was a decision not to work with McGarity.Who had first learned of McGarity's presence in the lobby on themorning of September 11 is not.established by these witnesses. Itappears from their testimony that the word had spread as a "sort, ofgrapevine up and down the line" that McGarity was in the lobby andthat they left their stations without asking permission and headedfor that destination, passing openly along two production lines andin and out of doors.One of these witnesses testified that none of the employees involved"had any business running up' and down the line" but that "we madeitour business."Two of the group testified that after their returnfrom the lobby their superior, V. M. Whitworth, assistant bodyconstruction foreman, asked them where they had been and that theyoffered a false explanation for the unusually long absence from theirstations.One of the witnesses had not been asked for any explana-tion.None of them was seriously reprimanded and all of them werepaid for the time they spent in accosting, threatening, and banishingMcGarity.Whitworth testified that he did not know how long themen had been gone from the line on the morning of September 11;that he did not miss them for a while because he was busy.in anotherdepartment; and that when lie saw them returning gradually to theline from different points he questioned and scolded three or four ofthem, directing them to return to their work.Although McGaritywas replaced that morning by another electrician, Whitworth testi-fied that he did not learn what had really happened to McGarity until3 or 4 days later, when he heard a rumor up and down the line that the"boys had run McGarity off." ' Then he tried to get the men togetherin an attempt to ascertain who had been responsible for the treatmentaccorded McGarity and "really scolded" some of the culprits.Themen explained to Whitworth that their action had been promptedby a desire to protect their jobs.He did not discipline any of themand did not report the matter to anyone in authority, according to hisfurther testimony on the point.Julian Vera, the assistant foreman assigned to that part of the bodyline on which most of the men worked, testified that employees mayleave their work without permission to go to the lavatory,or to thedrinking fountain but that they are required to report to their foremanor assistant foreman if they desire to leave for any other purpose;that he did not notice the absence of any of his subordinates fromtheir stations on the morning of September 11, explaining that hemight have been at the front end of the line or in the general storeduring their absence; and that when he noticed that McGarity hadbeen replaced by another-man, he made no inquiry as to the reason 392DECISIONSOF NATIONALLABOR, RELATIONS BOARDfor the change.Vera was not reprimanded by any of his superiorsfor the conduct of the men that morning.'Ragsdale,McGarity's immediate superior,testified that he hadheard rumors around the plant on the Friday preceding September11 that McGarity would no longer work for the respondent becausehe was "a union man"; that when he failed to appear for work thefollowing'Monday Ragsdale surmised that the rumor had been wellfounded and replaced him with another electrician.Schumacher,foreman of the maintenance department in whichMcGarity worked, testified that" he had first learned of McGarity'sdifficulty with the men on the body line on September 8 when Mc-Garity told him about the ultimatum of Dill and his group and whenthe witness advised him to see McKee,the employment manager.Sometime during the morning of September 11 he acquired his earliestknowledge that McGarity had quit"or was run off," his testimonycontinued,when Ragsdale discussed with him the question of replacingMcGarity.Although Ragsdale had told him no more than thatMcGarity was not at work, Schumacher thought of his conversationwithMcGarity 3' days earlier and assumed that his absence wasexplained by that conversation.The testimony of the plant superintendent is that McKee hadreported to him one afternoon that the men on the body line had toldMcKee they did not want to work with McGarity and -that McKeehad directed them to return to their stations.The only witness who controverted McGarity's*testimony wasMcKee who denied that McGarity had told him on September 8 ofDill's ultimatum and that he saw or talked with McGarity on themorning of September 11 immediately after Dill had. preventedMcGarity from punching the time clock.He testified that McGaritycomplained to him on'September 13 that some of the men on the bodyline refused to work with him and that he directed McGarity," to, goon back to work." The following day, his testimony continued,McGarity came to see him again and stated that he wanted to quit hisjob and was planning to work for an electrical concern in Dallas.Thereupon, McKee' made out McGarity's termination slip.At thehearing'McKee identified a copy of the termination slip which-bemade out and which bore the notation"This man resigned to ,go towork for aelectrical co.Examiner found, and we agree, that"On analysis,McKee's testimonyand recollection of what took place does not fit into the accumulationof known and undisputed facts that surround McGarity's terminationof service with the respondent"and rejected,as do we, that testimonyas incredible.As we have already indicated,Schumacher-corroboratedMcGarity's testimony that he had advised McGarity on September'8to see McKee and tell him about Dill's ultimatum.McGarity's state- FORD MOTOR COMPANY393merit at the hearing that he had been told by the respondent's chiefclerk on the morning of September 11 to talk with Harrison was-notdenied by the chief clerk who appeared as a witness for the respondentbut whom the respondent did not question on that point.The clerkwho, McGarity testified, was present in Harrison's office with McKeeon the morning of September 11 was not called as a witness.,We are,furthermore, unable to discover any basis in the record for,a ,finding,that McGarity went of his own accord and on his own initiative tothe lobby of the plant where he was accosted by Dill and the others.Moreover, in view of all the circumstances and of our earlier findingsof falsification of personnel records, we reject as unreliable the entry onMcGarity's, termination slip purporting to give, the reason for theseverance of his employment.We conclude on the basis of the unrestricted freedom of actionwhich Dill and his associates were permitted to enjoy in the executionof their plans as to McGarity and on the basis of the role played byRutland and McKee, that the treatment of McGarity bears theearmarks of an inside. squad performance., Dill had, as we havealready found, been extremely. active in the mside'squads as a specialagent , of, Rutland.When McGarity's union membership becameknown after the espionage conducted by Rutland and McKee and inthe face of McGarity's open pronouncements, it was comparativelyeasy to revive the technique of the inside squads through the leader-ship of Dill and thereby to compel McGarity, by threats of bodily harm,to leave the respondent's employ. 'That action of this kind would betaken against McGarity was anticipated by Ragsdale, his immediatesuperior.We find that Rutland and McKee, through the action of Dill andhis group, planned and directed the banishment of McGarity fromthe respondent's employ and made his continued employment with therespondent impossible because of his membership in Local No. 1 andthat such banishment was in fact, a discharge.The respondent isanswerable for,, these acts.We,find also that, by compelling McGarity to leave the respondent'semploy,and thereby bringing about his discharge, the respondent hasdiscriminated against him in regard to hire and tenure of employment,thereby discouraging membership, in Local No. 1 and interfering ,with,restraining, and coercing its employees in' the exercise of the rightsguaranteed to them in Section 7 of the Act., ,IV. THE EFFECT ' OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate,, andsubstantial relation to trade, traffic, and commerce among the several 394'DECISIONSOF NATIONALLABOR RELATIONS BOARDStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.-V. THE REMEDYHaving found that the respondent has in a very serious mannerand to a far-reaching degree engaged in certain unfair labor practices,we shall order it to cease and desist therefrom at its Dallas plant andelsewhere, as set forth hereinafter. In order to effectuate the purposesand' ;policies of the Act and as a means of removing and avoiding theconsequences of the respondent's unfair labor practices, it is essentialthat-in aid of our cease and desist order the respondent be directedto take certain affirmative action, more particuarly described below.We have found that the respondent permitted its Dallas employees,employees from its other branches, and persons applying for employ-meiit at the Dallas plant to be removed from its Dallas plant for thepurpose of intimidation and physical assault in order to interfere withthe right of its employees to form, join, or assist the AutomobileWorkers or any other organization of their own choosing.We shall,therefore, order the respondent at all times to afford all its employeesat the Dallas plant and all other persons lawfully present at the Dallasplant adequate protection at and about that plant from intimidation,physicalassaults,or threats of violence directed at discouraging mem-bership in the Automobile Workers or in any other labororganiza-tion.32It has also been found that, in connection with its anti-unioncampaign, the respondent authorized the manufacture of blackjacksat its plant and permitted its employees to remove from its premisesand to carry blackjacks, pistols, and other dangerous weapons.Weshall order the respondent to prohibit the manufacture and use in theDallas plant and removal from the plant of such instrumentsfor the purpose of discouraging membership in any labor organization.Although we have found that the respondent compelled. its Dallasemployees to make financial contributions toward the maintenanceof the outside squad and hence in support of the unfair labor practicescommitted by that squad on behalf of the respondent and while weconsider it necessary in order to effectuate the policies of the Actthat employees who made such contributions should be reimbursedtherefor,33 we find it administratively impractical to do so and shallnot therefore order such reimbursement.We shall, however, orderthe respondent to cease and desist from such action.We have found that the inside squads, organized for the purpose ofinterfering with the right of the Dallas employees to self-organization,32CfMatter of GeneralMotorsCorporation and Delco-Remy CorporationandInternationalUnion UnitedAutomobile Workers of America, LocalNo 146,14NL R. B. 113s3Cf.Matter of The Western Union Telegraph CompanyandAmerican Communications Association, 17N. L R B 34, petition to review flied November 3, 1939(C. C. ,A 2) FORD MOTOR COMPANY395were not effectively and affirmatively disbanded by the respondent;that the leadership and methods of those squads persistedas late asthe date of the discharge of McGarity in September 1939; and thatTucker, a highly placed foreman responsible to a large extent for theprogress of these groups, regarded the organization as of the date ofthe hearing as subject to revival.We find it necessary, therefore, inorder to insure to the Dallas employees the freedom guaranteed to)them by the Act, to order the respondent formally and affirmativelyto disestablish the inside, squad organization at its Dallas plant and tonotify its employees that such squads are no longer in existence andwill not be revived.34We believe that further affirmative action must be undertaken bythe respondent to dissipate the serious effects of the flagrant unfairlabor practices we have found to have been perpetrated at the Dallasplant.The'record has shown that Ostrander, Rutland, and other su-pervisory officials, as well as members of the strong-arm squad, whodirected or approved or executed those practices on behalf of, therespondent are still acting in an official capacity-at the plant or areotherwise employed there and have in no way been ordered by. theirsuperiors to desist from their unlawful conduct.They are, therefore,stillcapable of persisting in such unlawful acts.Moreover,, theyremain as symbols of the rsepondent's anti-union program and theircontinued presence at the plant in a position of authority or otherwisewill undoubtedly serve to deter the Dallas employees from enjoyingthe freedom of which they have been deprived by, that program and itsmanifold manifestations.We consequently deem it imperative underthe circumstances to require the respondent to release its employeesfrom the restraint imposed upon them by the presence of these personsat the plant and we shall therefore older the respondent to makeknown to its Dallas employees its intention, and in fact to carry outsuch intention, to dismiss or otherwise penalize severely any official orsupervisory employee who attempts in the future to interfere ,with theright of its employees to form, join, or assist any labor organization.In addition and toward the same end, we shall order the respondent tonotify its Dallas employees that the outside squad is disestablished andwill not be revived.The anti-union program executed in Dallas was, as we have found,formulated, directed, approved, and ratified by the respondent'sprincipal officials at its main office in'Dearborn. It is consequentlyreasonableto assume that, unless the respondent is ordered to refrainfrom such action, the program will not only be reinstituted in Dallas34ClMatter of ConsolidatedEdisonCompany et at.andUnited Electricaland RadioWorkers of America,Affiliated with the Committee for IndustrialOrganization, 4 NL R H. 71, enf'd as mod , ConsolidatedEdisonCo. v N LR. B., 305 U. S 197, aff'g. as mod ,Consolidated Edison Co IvN L R B,95 F. (2d) 390 (C. C.A. 2)..' 396DECISIONSOF NATIONAL LABORRELATIONS BOARDbut may also be extended-to-all other branches throughout the countrywhenever the respondent chooses so to do.necessary that the respondent be deterred from repeating the unfairlabor practices which occurred at Dallas and from proceeding with the-application at its other -branches, of its centrally devised anti-unionprogram.desist from engaging at all its plants in 'the types of unfair laborpractices which were perpetrated in Dallas.Moreover, in'view of the wide publicity given to the Dallas outragesby the newspapers and by reports which were undoubtedly made byemployees from other branches who were victimized'by the outside-squad, it-is reasonable to assume that the respondent's employeesthroughout the country were inevitably compelled to abjure the rightsFurthermore, the presence of AbbottLong Beach, California, branch and the possible transfer of othermembers of the outside squad to plants outside Dallas must 'not serveas^a symbol of continued coercion against the respondent's employeesin, the exercise of their right, freely 4o organize.We, therefore deemit necessary, in'order to, release the, respondent's employees from 'therestraints to which they have been and would otherwise continue tobe subjected, to order the respondent to post notices in all its branchespublicizing 'its intention not 'to engage in the unfair labor. practicesfrom which we shall hereinafter order it to cease'. and desist35 ^ Weshall require in addition more specific notices to be posted at the Dallasbranch to include also the affirmative -action which we 'shall herein-after order as to that branch.I> ,In connection with the charges filed by Humphries and McGarity,we have-found that the respondent has discriminated against eachThe 're-spondent contended at the hearing that the complaint as to Humphriesshould be,dismissed for the reason among others that the unfair- laborpractice charged was committed, if at all, too long before the filingof charges by Humphries and is therefore wiped out by lapse,of time.It' is true that Humphries first filed his charges with the Board 2years and 5 months after his discharge.The Act does not limit theBoard's jurisdiction to entertain and proceed upon charges becauseof. the length of time which has elapsed, from the, date of the allegediunfair labor practice.36 'We`have,'however, under some circumstances,exercised our discretion as to the period for which an employee is33 SeeN. L.R B v. Remington Rased, Inc,94 F: (2d) 862 (C.C.A 2), enf'g.as mod.Matter ofReminlgtonRand, Inc.andRemington Rand Joint Protective Board of the District Council,OfficeEquipmentWorkers,2 N L. R'B. 626; cert.denied, 58 S.Ct 1046.30N L R. B. v.Crowe CoalCo, 104 F.(2d) 633(C. C.A. 8),enf'gMatterof Crowe CoalCompanyandUnited Mine Workers of America,DistrictNo14, 9 N L. R.B 1149, cert. denied, 308U S. 584;Phelps DodgeCorporationv.N L. R B ,113F. (2d) 202(C. C. A. 2),enf'g as modMatter ofPhelps Dodge CorporationandInternational Union of Mine,Mill and Smelter Workers,LocalNo.30,19 N. L. R B., 547. FORD MOTOR COMPANY397entitled to back pay where no valid reason for the delay appears inthe recold.37The Trial Examiner recommended that the respondentbe required to reimburse Humphries only for such wages as he mayhave lost since the filing of the charge.We do not accept this rec-ommendation in view of the hesitancy which Humphries must reason-ably have had to institute any proceeding against the respondentwhile its vicious anti-union campaign was actively in operation andwhile the effects of that campaign persisted, particularly since he was,as we have found, threatened with bodily harm by members of theoutside squad.With regard to McGarity, the respondent alleges in its answer andcontends in its brief that it should not be required to reinstate himbecause it has learned since his discharge that he was not "an efficient,good workman." The evidence produced by the respondent in supportof this contention does not establish its 'validity and we find that ithas not been proved.We do not, therefore, consider it necessary todetermine whether, if it were established, we should neverthelessrequire his reinstatement in order to effectuate the policies of the Act.We shall order the respondent to reinstate Humphries and McGarityto their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges.We shall also orderthe respondent to make each of them whole for any loss of pay hehas suffered by reason of the discrimination against him from thedate of the discrimination to the date of the offer of reinstatement,less his net earnings during said period.33Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following:CONCLUSIONS OF LAW1.International Union of United Automobile Workers of America,affiliated with the American Federation of Labor, United Hatters,Cap, and MillineryWorkers International Union, and ElectricalMechanics, Local Union No. 1, are labor organizations, within themeaning of Section 2 (5) of the Act.2.By espionage upon and surveillance of union activities, by the87Matter of Inland Lime andStoneCompanyandQuarryWorkers International Union of North America,Branch No.259,8 N. L 'R. B. 944.38By' net earnings"ismeant earnings less expenses,such as for transportation,room, and board,incurredby an employee in connection with obtaining work and working elsewhere than for the respondent, whichwould not have been incurred but for his unlawful discharge and the consequent necessity of his seekingemployment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoinersof America, Lumber and Sawmill Workers Union,Local 2590,8N. L. R B 440.Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projects are not consideredas earnings,but as provided below in the Order, shall be deducted from the sum due the employee,and theamount thereof shall be paid over to the appropriate fiscal agency of the Federal, State,county, municipal,or other government or governments which supplied the funds for said work-relief projects.SeeMatter ofRepublic Steel CorpandSteelWorkers'Organizing Committee,9N L R B 219, enf'd,Republic Steel Corp vNationalLaborRelations Board,107 F(2d) 472(C. C. A 3),cert. denied,60 S. Ct 806, order denying cert.vacated and rehearing and cert.granted, 60 S. Ct 1072 , 398DECISIONSOF NATIONALLABOR RELATIONS BOARDdissemination among its employees of "Ford Gives Viewpoint onLabor,", by the formation and activities of the outside and insidesquads, by coercing its employees to contribute to the support ofthe outside squad, and by otherwise interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act, the respondent has engaged in and is. engagingin unfair labor practices, within the meaning of Section 8 (1) of the Act.3.By discriminating agaainstWilliam A. Humphries and I-1 C.McGarity in regard to their hire and tenure of employment, therebydiscouraging membership in labor organizations, the respondent hasengaged in and is engaging in unfair, labor practices, within themeaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not committed any unfair labor practicesin connection with United Association of Journeymen Plumbers andSteamfitters of the United States and Canada, Local 100.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,FordMotor Company, Dearborn, Michigan, and its officers,agents, successors, and assigns shall:1.Cease and desist from: '(a)Assaulting, beating, or otherwise engaging in physical violence,or inciting, encouraging, or assisting others to assault, beat, or other-wise engage in physical violence, for the purpose of discouragingmembership in, or activities on behalf of, any labor organization ofits employees;(b)Maintaining surveillance of, or employing any other means ofespionage for the purpose of ascertaining or investigating, theactivities of any labor organization or the activities of its' employeesin connection with any labor organization;(c)Disrupting meetings or public gatherings for the purpose ofinterfering with the right of its employees to self-organization;(d)Compelling its employees to contribute financially toward thesupport of any anti-union campaign;(e)Discouraging membership in any labor organization of its em-ployees by discharging or refusing to reinstate'any' of its employeesor in any other manner discriminating in regard to their hire andtenure of, employment or any term or condition of their em-ployment; FORD MOTORCOMPANY399(f)In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Afford all its employees and other persons lawfully on itspremises adequate' protection at all times at and about its.Dallasplant from intimidation, physical assaults, or threats of physicalviolence directed at discouraging membership in International Unionof United Automobile Workers of America,- affiliated with the Ameri-can Federation of Labor, in Electrical Mechanics, Local Union No. 1or in any other labor organization;(b) Instruct in writing all its employees at its Dallas plant thatthey may not make, store, or carry in the plant blackjacks or otherdangerous weapons of any nature or remove them from the plant forthe purpose,of discouraging membership in International Union ofUnited Automobile Workers of America, affiliated with the AmericanFederation of Labor, or any other labor organization; and take effec-tive action to enforce this rule;(c)Instruct in writing all its employees at its Dallas plant thatany official or supervisory employee may not in any manner, uponpain of dismissal or other severe penalty, interfere with the right ofany employee at the plant to form, join, or assist any labor organiza-tion; and take effective action to enforce this rule;(d)Completely disestablish the inside squad organization at theDallas plant;,(e)Offer to William A. Humphries and H. C. McGarity immediateand full reinstatement to their former positions or to substantiallyequivalent positions, without prejudice to their seniority or otherrights or privileges;(f)Make whole William A. Humphries and H. C. McGarity forany loss of pay they have suffered by reason of the respondent'sdiscrimination against them in regard to their hire and tenure ofemployment by payment to each of them of a sum of money equal tothat which he normally would have earned as wages during the periodfrom the date of such discrimination to the date of the offer of rein-statement, less his net earnings during such period; deducting, how-ever, from the amount otherwise due each of these employees, moniesreceived by him during the period between the date of his dischargeand the date on which he is offered reinstatement for work performedupon Federal, State, county, municipal, or other work-relief projects,and paying over the amount so deducted to the appropriate fiscal 400DECISIONSOF NATIONALLABOR RELATIONS BOARDagency of the Federal,State, county,municipal or other governmentor governments which supplied the funds for said work-relief projects;(g)Post immediately in conspicuous places in its premises inDallas, and maintain for a period of at least sixty(60) consecutivedays from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a), (b), (c), (d), (e), and(f)of this Order;(2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), (d), (e), and(f)of thisOrder;(3) that the outside and inside squads are disestablished andwill not be revived;and (4)that the respondent's employees are freeto become or remain members of International Union of United Auto-mobile Workers of America,affiliated with the American Federationof Labor, of Electrical Mechanics, Local Union No. 1, or of any-other labor organization,and that the respondent will not discriminateagainst any employee because of membership or activity in any suchorganization;(h)Post immediately in conspicuous places in,all its plants inthe United States outside the City of Dallas, and maintain for aperiod of at least sixty(60) consecutive days from the date of posting,notices to the employees in each of these plants stating that therespondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a), (b), (c), (d), (e), and (f) ofthis Order;(i)Notify the Regional Director for the Sixteenth Region in writingwithin ten(10) days from the date of this Order what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices involving United Association of JourneymenPlumbers and Steamfitters of United States and Canada, Local 100.